EXHIBIT 10.2

EXECUTION COPY

 

--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

dated as of

November 16, 2007

among

ALLTEL COMMUNICATIONS, INC.,

as the Borrower

CERTAIN SUBSIDIARIES OF ALLTEL CORPORATION AND ALLTEL COMMUNICATIONS,

INC.

IDENTIFIED HEREIN

and

CITIBANK, N.A.,

as Administrative Agent

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

ARTICLE I    DEFINITIONS   

Section 1.01.

   Credit Agreement    1

Section 1.02.

   Other Defined Terms    1 ARTICLE II    PLEDGE OF SECURITIES   

Section 2.01.

   Pledge    6

Section 2.02.

   Delivery of the Pledged Collateral    7

Section 2.03.

   Representations, Warranties and Covenants    8

Section 2.04.

   Certification of Limited Liability Company and Limited Partnership Interests
   9

Section 2.05.

   Registration in Nominee Name; Denominations    9

Section 2.06.

   Voting Rights; Dividends and Interest    9 ARTICLE III    SECURITY INTERESTS
IN PERSONAL PROPERTY   

Section 3.01.

   Security Interest    11

Section 3.02.

   Representations and Warranties    13

Section 3.03.

   Covenants    14

Section 3.04.

   Other Actions    17 ARTICLE IV    REMEDIES   

Section 4.01.

   Remedies upon Default    18

Section 4.02.

   Application of Proceeds    21

Section 4.03.

   Grant of License to Use Intellectual Property; Power of Attorney    21

Section 4.04.

   Proceeds to be Turned Over To Administrative Agent    22

Section 4.05

   Actions Requiring FCC Approval    22 ARTICLE V    INDEMNITY, SUBROGATION AND
SUBORDINATION   

Section 5.01.

   Indemnity    23

Section 5.02.

   Contribution and Subrogation    23

Section 5.03.

   Subordination    23

ARTICLE VI

MISCELLANEOUS

     

Section 6.01.

   Notices    24

 

i



--------------------------------------------------------------------------------

Section 6.02.

   No Waivers by Course of Conduct; Amendment    24

Section 6.03.

   Administrative Agent’s Fees and Expenses    25

Section 6.04.

   Successors and Assigns    25

Section 6.05.

   Survival of Agreement    25

Section 6.06.

   Counterparts; Effectiveness; Successors and Assigns; Several Agreement    25

Section 6.07.

   Severability    26

Section 6.08.

   Right of Set-Off    26

Section 6.09.

   Governing Law; Jurisdiction; Venue; Waiver of Jury Trial; Consent to Service
of Process    27

Section 6.10.

   Headings    27

Section 6.11.

   Security Interest Absolute    27

Section 6.12.

   Termination or Release    27

Section 6.13.

   Reinstatement    28

Section 6.14.

   Additional Grantors    28

Section 6.15.

   Administrative Agent Appointed Attorney-in-Fact    28

Section 6.16.

   General Authority of the Administrative Agent    29

Section 6.17

   Amendments, etc. with Respect to the Obligations; Waiver of Rights    29

Section 6.18

   FCC Matters    30

 

ANNEX A

   List of Grantors    Schedules      

SCHEDULE I

   Pledged Equity; Pledged Debt   

SCHEDULE II

   Commercial Tort Claims    Exhibits      

EXHIBIT I

   Form of Security Agreement Supplement   

EXHIBIT II

   Form of Perfection Certificate   

EXHIBIT III

   Form of Patent Security Agreement   

EXHIBIT IV

   Form of Trademark Security Agreement   

EXHIBIT V

   Form of Copyright Security Agreement   

 

ii



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT dated as of November 16, 2007 among ALLTEL
COMMUNICATIONS, INC., a Delaware corporation (the “Borrower”), certain
Subsidiaries of AllTel Corporation, a Delaware corporation and parent of
Borrower (the “Parent”) from time to time party hereto and CITIBANK, N.A., as
administrative agent for the Secured Parties (as defined below).

Reference is made to the Credit Agreement dated as of November 16, 2007 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, Parent, Citibank, N.A., as
Administrative Agent, Swing Line Lender, and L/C Issuer, and each lender from
time to time party thereto (collectively, the “Lenders” and individually, a
“Lender”). The Lenders have agreed to extend credit to the Borrower subject to
the terms and conditions set forth in the Credit Agreement. The obligations of
the Lenders to extend such credit are conditioned upon, among other things, the
execution and delivery of this Agreement. Each Subsidiary of the Parent party
hereto is an affiliate of the Borrower and will derive substantial benefits from
the extension of credit to the Borrower pursuant to the Credit Agreement and is
willing to execute and deliver this Agreement in order to induce the Lenders to
extend such credit. Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Credit Agreement. (a) Capitalized terms used in this Agreement and
not otherwise defined herein have the meanings specified in the Credit
Agreement. All terms defined in the New York UCC (as defined herein) and not
defined in this Agreement or in the Credit Agreement have the meanings specified
therein. The term “instrument” shall have the meaning specified in Article 9 of
the New York UCC.

(b) The rules of construction specified in Article I of the Credit Agreement
also apply to this Agreement.

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

“Accounts” has the meaning specified in Article 9 of the New York UCC.

“Administrative Agent” means Citibank, N.A., as Administrative Agent under the
Credit Agreement, or any successor Administrative Agent thereunder.

“Agreement” means this Pledge and Security Agreement.

“Article 9 Collateral” has the meaning assigned to such term in Section 3.01(a).

“Claiming Party” has the meaning assigned to such term in Section 5.02.

“Collateral” means the Article 9 Collateral and the Pledged Collateral.

“Collateral Documents” has the meaning assigned to such term in the Credit
Agreement.

 

1



--------------------------------------------------------------------------------

“Communications Licenses” means all authorizations, licenses, permits,
franchises and similar forms of authority granted or assigned to the Borrower,
the Parent or any of their respective Subsidiaries by any Government Authority
(including the FCC) with respect to the use of radio frequencies and/or the
provision of communications or telecommunications services.

“Contributing Party” has the meaning assigned to such term in Section 5.02.

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any Copyright now or hereafter owned
by any Grantor or that such Grantor otherwise has the right to license, or
granting any right to any Grantor under any copyright now or hereafter owned by
any third party, and all rights of such Grantor under any such agreement.

“Copyrights” means all of the following now owned or hereafter acquired by any
Grantor: (a) all copyright rights in any work subject to the copyright laws of
the United States or any other country, whether as author, assignee, transferee
or otherwise, and (b) all registrations and applications for registration of any
such copyright in the United States or any other country, including
registrations, recordings, supplemental registrations and pending applications
for registration in the USCO or any foreign equivalent office.

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Equipment” has the meaning specified in Article 9 of the New York UCC and
includes, without limitation, Tower Assets.

“Excluded Assets” means:

(a) any letter of credit rights;

(b) any Securitization Assets after disposition of such assets to a
Securitization Subsidiary in connection with a Qualified Securitization
Financing (for so long as such assets are held by a Securitization Subsidiary
and are subject to a Qualified Securitization Financing);

(c) any motor vehicles and other assets subject to certificates of title;

(d) any leasehold interests;

(e) assets owned by any Grantor on the date hereof or hereafter acquired that
are subject to a Lien of the type described in Section 7.01(i) of the Credit
Agreement that is permitted to be incurred pursuant to the provisions of the
Credit Agreement if and to the extent that the contract or other agreement
pursuant to which such Lien is granted (or the documentation relating thereto)
validly prohibits the creation of any other Lien on such asset and such
prohibition is enforceable; provided that immediately upon the repayment of all
Indebtedness secured by such Lien, such Grantor shall be deemed to have granted
a Security Interest in all the rights and interest with respect to such assets;

(f) any assets or properties that are acquired pursuant to a Permitted
Acquisition (or that are owned by a Subsidiary acquired pursuant to a Permitted
Acquisition), so long as such assets or properties are subject to a Lien
permitted by Section 7.01(p) of the Credit Agreement and solely to the extent
that the terms of the agreements relating to such Lien prohibit the security
interest under this Agreement from attaching to such assets or properties, which
secured Indebtedness is assumed in connection with such Permitted Acquisition
and such prohibition is enforceable; provided that immediately upon the
repayment of all Indebtedness secured by such Lien, such Grantor shall be deemed
to have granted a Security Interest in all the rights and interest with respect
to such assets or properties;

 

2



--------------------------------------------------------------------------------

(g) any Trademark application filed in the USPTO on the basis of a Grantor’s
“intent-to-use” such Trademark to the extent that the attachment of the security
interest of this Agreement thereto would result in the forfeiture of the
Grantors’ rights in such property, unless and until a verified statement of
actual use of such Trademark has been filed with the USPTO pursuant to
Section 1(c) or Section 1(d) of the Lanham Act (15 U.S.C. 1051, et seq.), to the
extent that granting a lien in such Trademark application prior to such filing
would adversely affect the enforceability or validity of such Trademark
application and provided, that, at such time a verified statement of actual use
of any such Trademark is filed with the USPTO, the Trademark application shall
immediately cease to be an Excluded Asset, and any security interest that would
otherwise be granted herein shall attach immediately to such Trademark
application;

(h) any General Intangible, Investment Property or other rights of a Grantor
arising under any contract, lease, instrument, license or other document or any
assets subject thereto if, but only to the extent that and so long as the grant
of a security interest therein would (x) constitute a violation or abandonment
of, or render unenforceable, a valid and enforceable restriction in respect of,
such General Intangible, Investment Property or other such rights in favor of a
third party or under any law, regulation, permit, order or decree of any
Governmental Authority (for the avoidance of doubt, the restrictions described
herein shall not include negative pledges or similar undertakings in favor of a
lender or other counterparty) or (y) expressly give any other party in respect
of any such contract, lease, instrument, license or other document, the right to
terminate its obligations thereunder, provided, however, that the limitation set
forth in this clause (h) shall not affect, limit, restrict or impair the grant
by a Grantor of, or exercise of remedies by a Secured Party with respect to, a
security interest pursuant to this Agreement in any such Collateral to the
extent that an otherwise applicable prohibition or restriction on such grant is
rendered ineffective pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the
Uniform Commercial Code (or any successor provision or provisions) of any
relevant jurisdiction or any other applicable law, regulation, permit, order or
decree of any Governmental Authority or principles of equity and provided,
further, that, at such time as the condition causing the conditions in
subclauses (x) and (y) of this clause (h) shall be remedied, whether by
contract, change of law or otherwise, the contract, lease, instrument, license
or other documents shall immediately cease to be an Excluded Asset, and any
security interest that would otherwise be granted herein shall attach
immediately to such contract, lease, instrument, license or other document, or
to the extent severable, to any portion thereof that does not result in any of
the conditions in (x) or (y) above;

(i) any assets to the extent and for so long as the pledge of which is
prohibited by law and such prohibition is not overridden by the Uniform
Commercial Code or other applicable law; and

(j) any asset with respect to which the Administrative Agent and the Borrower
have agreed in writing that the costs of providing a security interest in such
asset is excessive in view of the benefits to be obtained by the Lenders.

“Excluded Security” means

(a) in the case of Equity Interests of any Foreign Subsidiary, voting Equity
Interests in excess of 65% of all voting equity interests of such Foreign
Subsidiary;

(b) any Equity Interests of any Unrestricted Subsidiary (until such time as any
Unrestricted Subsidiary becomes a Restricted Subsidiary in accordance with the
Credit Agreement);

 

3



--------------------------------------------------------------------------------

(c) any interest in a joint venture or non-wholly owned Restricted Subsidiary to
the extent and for so long as the attachment of the security interest created
hereby therein would violate any joint venture agreement, organization document,
shareholders agreement or equivalent agreement relating to such joint venture or
non-wholly owned Restricted Subsidiary;

(d) any shares of stock or debt to the extent and for so long as the pledge of
which is prohibited by law and such prohibition is not overridden by the Uniform
Commercial Code or other applicable law;

(e) any Equity Interests of any Subsidiary with respect to which the
Administrative Agent and the Borrower have agreed in writing that the costs of
providing a pledge of such Equity Interests is excessive in view of the benefits
to be obtained by the Lenders; and

(f) any shares of stock or debt to the extent and for so long as the pledge of
which is validly prohibited (under law and under the Credit Agreement) by any
contract, agreement, instrument or indenture governing such shares or debt
without the consent of any other party thereto (other than a Loan Party) unless
such consent has been expressly obtained, or would give any other party (other a
Loan Party) to any such contract, agreement, instrument or indenture the right
to terminate is obligations thereunder (other than to the extent that any such
prohibition referred in this clause (e) would be rendered ineffective pursuant
to Section 9-406, 9-407, 9-408, 9-409 of the Uniform Commercial Code (or any
successor provision or provisions) of any relevant jurisdiction or any other
applicable law)(it being understood that the foregoing shall not be deemed to
obligate any Grantor to seek or obtain any such consents referred to in this
clause (f)).

“General Intangibles” has the meaning specified in Article 9 of the New York UCC
and includes for the avoidance of doubt corporate or other business records,
indemnification claims, contract rights (including rights under leases, whether
entered into as lessor or lessee, Swap Contracts, licenses and sublicenses and
other agreements), goodwill, registrations, franchises, tax refund claims and
any letter of credit, guarantee, claim, security interest or other security held
by or granted to any Grantor, as the case may be, to secure payment by an
Account Debtor of any of the Accounts.

“Grantor” means each of Borrower and each other wholly owned Domestic Subsidiary
of the Parent.

“Intellectual Property” means all intellectual and similar property of every
kind and nature now owned or hereafter acquired by any Grantor, including
(A) all Patents, Copyrights, and Trademarks, and (B) all rights, priorities and
privileges relation to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise now owned or hereinafter
acquired, including (a) all information used or useful arising from the business
of such Grantor including all goodwill, trade secrets, trade secret rights,
know-how, customer lists, processes, ideas, confidential technical and business
information, show-how and all other proprietary data or information,
(b) software and databases and related documentation and all additions,
improvements and accessions to, and books and records describing any of the
foregoing, and (c) rights, priorities and privileges relating to the Copyrights,
the Patents, the trademarks and the IP Licenses and all rights to sue at law or
in equity for any infringement or other impairment thereof, including the right
to receive all proceeds and damages therefrom.

“Intellectual Property Collateral” means Intellectual Property that is Article 9
Collateral.

 

4



--------------------------------------------------------------------------------

“Intellectual Property Security Agreements” means the short-form Patent Security
Agreement, short-form Trademark Security Agreement, and short-form Copyright
Security Agreement, each substantially in the form attached hereto as Exhibits
III, IV and V, respectively.

“Investment Property” has the meaning specified in Article 9 of the New York
UCC.

“IP License” means any Patent License, Trademark License, Copyright License or
other Intellectual Property license or sublicense agreement to which any Grantor
is a party, together with any and all (i) renewals, extensions, supplements and
continuations thereof, (ii) income, fees, royalties, damages, claims and
payments now and hereafter due and/or payable thereunder and with respect
thereto including damages and payments for past, present or future infringements
or violations thereof, and (iii) rights to sue for past, present and future
violations thereof.

“Loan Documents” means (a) each Loan Document as defined under the Credit
Agreement, (b) each Secured Hedge Agreement entered into with a Hedge Bank and
(c) each agreement governing Cash Management Services entered into with a Cash
Management Bank.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Non-Grantor” means Parent and any Subsidiary of Parent that is not a Grantor.

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a Patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a patent, now or hereafter
owned by any third party, is in existence, and all rights of any Grantor under
any such agreement.

“Patents” means all of the following now owned or hereafter acquired by any
Grantor: (a) all patents in the United States or the equivalent thereof in any
other country in or to which such Grantor now or hereafter has any right, title
or interest therein, all registrations and recordings thereof, and patent
applications in the United States or the equivalent thereof in any other
country, including registrations, recordings and pending applications in the
USPTO or any similar offices in any other country and all rights therein
provided by international treaties or conventions, (b) all reissues,
continuations, divisions, continuations-in-part, renewals, improvements, patents
issued upon re-examinations, or extensions thereof, and the inventions disclosed
or claimed therein, including the right to make, use and/or sell the inventions
disclosed or claimed therein, and (c) all rights corresponding thereto
throughout the world.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit II, completed and supplemented with the schedules and attachments
contemplated thereby, and as amended, updated, modified or supplemented from
time to time, and duly executed as of the Closing Date, and as of any subsequent
delivery date as required pursuant to the Loan Documents, by the chief financial
officer or the chief legal officer of the Borrower.

“Pledged Collateral” has the meaning assigned to such term in Section 2.01.

“Pledged Debt” has the meaning assigned to such term in Section 2.01.

“Pledged Equity” has the meaning assigned to such term in Section 2.01.

 

5



--------------------------------------------------------------------------------

“Pledged Securities” means any promissory notes, stock certificates or other
securities now or hereafter included in the Pledged Collateral, including all
certificates, instruments or other documents representing or evidencing any
Pledged Collateral.

“Security Agreement Supplement” means an instrument in the form of Exhibit I
hereto.

“Security Interest” has the meaning assigned to such term in Section 3.01(a).

“Tower Assets” means any and all assets of any Grantor constituting
(i) communications or telecommunications towers, receiving antennae or any other
structures, or, in each case, any portion thereof, used or useful in the
operation of the communications or telecommunications business conducted or
proposed to be conducted by the Parent or any Grantor on the Closing Date and
any reasonable extension thereof or any business that is similar, reasonably
related, incidental or ancillary thereto and (ii) any other assets or rights
incidental or ancillary thereto.

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any trademark now or hereafter
owned by any Grantor or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any trademark now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement.

“Trademarks” means all of the following now owned or hereafter acquired by any
Grantor: (a) all trademarks, service marks, trade names, corporate names,
company names, business names, Internet domain names, trade dress, logos,
designs and general intangibles of a like nature, fictitious business names,
other source or business identifiers, now existing or hereafter adopted or
acquired, including without limitation, all registrations and recordings
thereof, and all registration and recording applications filed in connection
therewith, including registrations and registration applications in the USPTO or
any similar offices in any State of the United States or any other country or
any political subdivision thereof, and all extensions or renewals thereof, as
well as any unregistered or common law trademarks and service marks used by a
Grantor and (b) all goodwill connected with the use of and symbolized thereby,
and (c) all other assets, rights and interests that uniquely reflect or embody
such goodwill.

“USCO” means the United States Copyright Office.

“USPTO” means the United States Patent and Trademark Office.

ARTICLE II

Pledge of Securities

SECTION 2.01. Pledge. As security for the payment or performance in full of the
Obligations (including the Guaranty), each Grantor hereby pledges to the
Administrative Agent, its successors and assigns, for the benefit of the Secured
Parties, and hereby grants to the Administrative Agent, its successors and
assigns, for the benefit of the Secured Parties, a lien on and security interest
in all of such Grantor’s right, title and interest in, to and under the
following, whether now owned or existing or at any time hereafter acquired or
existing: (i) all Equity Interests held by it, including without limitation
those Equity Interests listed on Schedule I, and any other Equity Interests
obtained in the future by such Grantor and, to the extent certificated, the
certificates representing all such Equity Interests (the “Pledged Equity”);
provided that the Pledged Equity shall not include any Excluded Security;
(ii) the debt securities owned by it, including without limitation those debt
securities listed opposite the name of such Grantor on Schedule I, any debt
securities obtained in the future by such Grantor and the promissory

 

6



--------------------------------------------------------------------------------

notes and any other instruments evidencing any debt (the “Pledged Debt”);
provided that the Pledged Debt shall not include any Excluded Security;
(iii) subject to Section 2.06, all payments of principal or interest, dividends,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for or upon the conversion of,
and all other Proceeds received in respect of, the Pledged Equity and Pledged
Debt; (iv) subject to Section 2.06, all rights and privileges of such Grantor
with respect to the securities and other property referred to in clauses (i),
(ii) and (iii) above; and (v) all Proceeds of any of the foregoing (the items
referred to in clauses (i) through (v) above being collectively referred to as
the “Pledged Collateral”); provided, however, that in no event shall Pledged
Collateral include any Investment Property with respect to which a Grantor is
treated as having a “security entitlement” within the meaning of Article 8 of
any applicable Uniform Commercial Code, such Investment Property being “Article
9 Collateral” pursuant to Article 3.

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Administrative Agent, its successors and assigns, for the benefit of
the Secured Parties, forever, subject, however, to the terms, covenants and
conditions hereinafter set forth.

SECTION 2.02. Delivery of the Pledged Collateral. (a) Each Grantor agrees to
deliver or cause to be delivered as promptly as practicable (and in any event,
within 60 days after the date of acquisition thereof by such Grantor) to the
Administrative Agent, for the benefit of the Secured Parties, any and all
Pledged Securities (other than any uncertificated securities, but only for so
long as such securities remain uncertificated) and in the case of Pledged
Securities that are promissory notes or other instruments evidencing
Indebtedness, to the extent such Pledged Securities are required to be delivered
pursuant to paragraph (b) of this Section 2.02.

(b) Each Grantor will cause (i) any Indebtedness for borrowed money owed to such
Grantor by any Person (other than intercompany Indebtedness between Loan Parties
and intercompany Indebtedness referred to in the following clause (ii)) having
an aggregate principal amount in excess of the Dollar Amount of $10,000,000, to
be evidenced by a duly executed promissory note and (ii) any intercompany
Indebtedness made by such Grantor to a Non-Grantor to be evidenced by (x) a duly
executed global promissory note to which such Non-Grantor is a signatory, or
(y) at the option of the Grantor, to the extent such Indebtedness is in an
aggregate principal amount in excess of the Dollar Amount of $10,000,000, a duly
executed promissory note; in each case (i) and (ii) that is delivered to the
Administrative Agent, for the benefit of the Secured Parties, pursuant to the
terms hereof.

(c) Upon delivery to the Administrative Agent, (i) any Pledged Securities shall
be accompanied by stock or security powers duly executed in blank or other
instruments of transfer reasonably satisfactory to the Administrative Agent and
by such other instruments and documents as the Administrative Agent may
reasonably request and (ii) all other property comprising part of the Pledged
Collateral shall be accompanied by proper instruments of assignment or transfer
duly executed by the applicable Grantor and such other instruments or documents
as the Administrative Agent may reasonably request. Each delivery of Pledged
Securities shall be accompanied by a schedule describing the securities, which
schedule shall be attached hereto as Schedule I and made a part hereof; provided
that failure to attach any such schedule hereto shall not affect the validity of
such pledge of such Pledged Securities. Each schedule so delivered shall
supplement any prior schedules so delivered.

 

7



--------------------------------------------------------------------------------

SECTION 2.03. Representations, Warranties and Covenants. Each Grantor hereby
represents and warrants to, and covenants with, the Administrative Agent, for
the benefit of the Secured Parties, that:

(a) Schedule I correctly sets forth (i) in the case of the Pledged Equity, the
issuer, the certificate number, if any, the Grantor and the record and
beneficial owner, the number and the percentage of the issued and outstanding
units of each class of the Equity Interests of the issuer thereof represented by
the Pledged Equity and (ii) in the case of the Pledged Debt, the issuer, the
initial principal amount (to the extent available), the Grantor and holder, date
of issuance and maturity date of all Pledged Debt, and in each case includes all
Equity Interests, debt securities and promissory notes required to be pledged
hereunder in order to satisfy the Collateral and Guarantee Requirement as of the
Closing Date;

(b) the Pledged Equity and Pledged Debt (solely with respect to Pledged Debt
issued by a Person other than the Borrower or a Subsidiary of the Parent, to the
best of the Borrower’s knowledge) have been duly and validly authorized and
issued by the issuers thereof and (i) in the case of Pledged Equity, are fully
paid and nonassessable and (ii) in the case of Pledged Debt (solely with respect
to Pledged Debt issued by a Person other the Borrower or a Subsidiary of the
Parent, to the best of the Borrower’s knowledge), are legal, valid and binding
obligations of the issuers thereof;

(c) except for the security interests granted hereunder, each of the Grantors
(i) is and, subject to any transfers made in compliance with the Credit
Agreement, will continue to be the direct owner, beneficially and of record, of
the Pledged Securities owned by such Grantors, (ii) holds the same free and
clear of all Liens, other than (A) Liens created by the Collateral Documents and
(B) Liens expressly permitted pursuant to Section 7.01 of the Credit Agreement,
(iii) will make no assignment, pledge, hypothecation or transfer of, or create
or permit to exist any security interest in or other Lien on, the Pledged
Collateral, other than (A) Liens created by the Collateral Documents and
(B) Liens permitted pursuant to Section 7.01 of the Credit Agreement, and
(iv) will defend its title or interest thereto or therein against any and all
Liens (other than the Liens permitted pursuant to this Section 2.03(c)), however
arising, of all Persons whomsoever;

(d) except for restrictions and limitations imposed by the Loan Documents or
securities laws generally and except as described in the Perfection Certificate,
the Pledged Collateral is and will continue to be freely transferable and
assignable, and none of the Pledged Collateral is or will be subject to any
option, right of first refusal, shareholders agreement, charter or by-law
provisions or contractual restriction of any nature that might prohibit, impair,
delay or otherwise affect in any manner material and adverse to the Secured
Parties the pledge of such Pledged Collateral hereunder, the sale or disposition
thereof pursuant hereto or the exercise by the Administrative Agent of rights
and remedies hereunder;

(e) each of the Grantors has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated;

(f) no consent or approval of any Governmental Authority, any securities
exchange or any other Person was or is necessary to the validity of the pledge
effected hereby (other than such as have been obtained and are in full force and
effect);

(g) by virtue of the execution and delivery by the Grantors of this Agreement,
when (i) in the case of certificated securities, any Pledged Securities are
delivered to the Administrative Agent in accordance with this Agreement and
(ii) in the case of uncertificated securities, upon the filing of a financing
statement in the appropriate jurisdiction, the Administrative Agent will obtain
a legal, valid and perfected lien upon and security interest in such Pledged
Securities as security for the payment and performance of the Obligations, to
the extent such perfection is governed by the Uniform Commercial Code; and

 

8



--------------------------------------------------------------------------------

(h) the pledge effected hereby is effective to vest in the Administrative Agent,
for the benefit of the Secured Parties, the rights of the Administrative Agent
in the Pledged Collateral as set forth herein.

SECTION 2.04. Certification of Limited Liability Company and Limited Partnership
Interests. Any limited liability company and any limited partnership controlled
by any Grantor shall either (a) not have in its operative documents any
provision that any Equity Interests in such limited liability company or such
limited partnership be a “security” as defined under Article 8 of the Uniform
Commercial Code, or (b) certificate any Equity Interests in any such limited
liability company or such limited partnership. To the extent an interest in any
limited liability company, partnership or limited partnership held by any
Grantor and pledged under Section 2.01 is certificated or becomes certificated,
each such certificate shall be delivered to the Administrative Agent, pursuant
to Section 2.02(a) and such Grantor shall fulfill all other requirements under
Section 2.02 applicable in respect thereof.

SECTION 2.05. Registration in Nominee Name; Denominations. If an Event of
Default shall occur and be continuing, (a) the Administrative Agent, on behalf
of the Secured Parties, shall have the right (in its sole and absolute
discretion) to hold the Pledged Securities in its own name as pledgee, the name
of its nominee (as pledgee or as sub-agent) or the name of the applicable
Grantor, endorsed or assigned in blank or in favor of the Administrative Agent,
and each Grantor will promptly give to the Administrative Agent copies of any
notices or other communications received by it with respect to Pledged
Securities registered in the name of such Grantor and (b) the Administrative
Agent shall have the right to exchange the certificates representing Pledged
Securities for certificates of smaller or larger denominations for any purpose
consistent with this Agreement; provided, that the Administrative Agent shall
give the Borrower prior notice of its intent to exercise such rights.

SECTION 2.06. Voting Rights; Dividends and Interest. (a) Unless and until an
Event of Default shall have occurred and be continuing and the Administrative
Agent shall have notified the Borrower that the rights of the Grantors under
this Section 2.06 are being suspended:

(i) Each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Securities or any
part thereof for any purpose consistent with the terms of this Agreement, the
Credit Agreement and the other Loan Documents; provided that such rights and
powers shall not be exercised in any manner, except as may be permitted under
this Agreement, the Credit Agreement or the other Loan Documents, that could
reasonably be expected to materially and adversely affect the rights inuring to
a holder of any Pledged Securities or the rights and remedies of any of the
Administrative Agent or the other Secured Parties under this Agreement, the
Credit Agreement or any other Loan Document or the ability of the Secured
Parties to exercise the same.

(ii) The Administrative Agent shall execute and deliver to each Grantor, or
cause to be executed and delivered to each Grantor, all such proxies, powers of
attorney and other instruments as each Grantor may reasonably request for the
purpose of enabling such Grantor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to subparagraph (i) above.

(iii) Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities to the extent and only to the extent that such
dividends, interest, principal and other

 

9



--------------------------------------------------------------------------------

distributions are permitted by, and otherwise paid or distributed in accordance
with, the terms and conditions of the Credit Agreement, the other Loan Documents
and applicable Laws; provided that any noncash (and non-cash equivalent)
dividends, interest, principal or other distributions that would constitute
Pledged Equity or Pledged Debt, whether resulting from a subdivision,
combination or reclassification of the outstanding Equity Interests of the
issuer of any Pledged Securities or received in exchange for Pledged Securities
or any part thereof, or in redemption thereof, or as a result of any merger,
consolidation, acquisition or other exchange of assets to which such issuer may
be a party or otherwise, shall be and become part of the Pledged Collateral,
and, if received by any Grantor, shall not be commingled by such Grantor with
any of its other funds or property but shall be held separate and apart
therefrom, shall be held in trust for the benefit of the Administrative Agent
and the Secured Parties and shall be forthwith delivered to the Administrative
Agent in the same form as so received (with any necessary endorsement reasonably
requested by the Administrative Agent).

(b) Upon the occurrence and during the continuance of an Event of Default and
upon written notice by the Administrative Agent to the Borrower of such Event of
Default (other than any Event of Default under Section 8.01(f) of the Credit
Agreement, for which no such notice shall be required), then all rights of any
Grantor to dividends, interest, principal or other distributions that such
Grantor is authorized to receive pursuant to paragraph (a)(iii) of this
Section 2.06 shall cease, and all such rights shall thereupon become vested in
the Administrative Agent, which shall have the sole and exclusive right and
authority to receive and retain such dividends, interest, principal or other
distributions. All dividends, interest, principal or other distributions
received by any Grantor contrary to the provisions of this Section 2.06 shall be
held in trust for the benefit of the Administrative Agent, shall be segregated
from other property or funds of such Grantor and shall be forthwith delivered to
the Administrative Agent upon demand in the same form as so received (with any
necessary endorsement reasonably requested by the Administrative Agent). Any and
all money and other property paid over to or received by the Administrative
Agent pursuant to the provisions of this paragraph (b) shall be retained by the
Administrative Agent in an account to be established by the Administrative Agent
upon receipt of such money or other property and shall be applied in accordance
with the provisions of Section 4.02 hereof. After all Events of Default have
been cured or waived, the Administrative Agent shall promptly repay to each
Grantor (without interest) all dividends, interest, principal or other
distributions that such Grantor would otherwise be permitted to retain pursuant
to the terms of paragraph (a)(iii) of this Section 2.06 that remain in such
account.

(c) Upon the occurrence and during the continuance of an Event of Default and
upon written notice by the Administrative Agent to the Borrower of such Event of
Default (other than any Event of Default under Section 8.01(f) of the Credit
Agreement, for which no such notice shall be required), then, subject to
Section 6.18 hereof, all rights of any Grantor to exercise the voting and
consensual rights and powers it is entitled to exercise pursuant to paragraph
(a)(i) of this Section 2.06, and the obligations of the Administrative Agent
under paragraph (a)(ii) of this Section 2.06, shall cease, and all such rights
shall thereupon become vested in the Administrative Agent, which shall have the
sole and exclusive right and authority to exercise such voting and consensual
rights and powers; provided that, unless otherwise directed by the Required
Lenders, the Administrative Agent shall have the right from time to time
following and during the continuance of an Event of Default to permit the
Grantors to exercise such rights at the discretion of the Administrative Agent.
Subject to Section 6.18 hereof, after all Events of Default have been cured or
waived, each Grantor shall have the exclusive right to exercise the voting
and/or consensual rights and powers that such Grantor would otherwise be
entitled to exercise pursuant to the terms of paragraph (a)(i) of this
Section 2.06.

 

10



--------------------------------------------------------------------------------

(d) In order to permit the Administrative Agent to receive all dividends,
distributions and principal and interest payments to which it may be entitled
under Section 2.06(b) or to exercise the voting and consensual rights and powers
to which it may be entitled under Section 2.06(c), each Grantor shall from time
to time execute and deliver to the Administrative Agent appropriate proxies,
dividend payment orders and other instruments as the Administrative Agent may
reasonably request.

(e) Any notice given by the Administrative Agent to the Borrower suspending the
rights of the Grantors under paragraph (a) of this Section 2.06 (i) shall be
given in writing, (ii) may be given with respect to one or more of the Grantors
at the same or different times and (iii) may suspend the rights of the Grantors
under paragraph (a)(i) or paragraph (a)(iii) of this Section 2.06 in part
without suspending all such rights (as specified by the Administrative Agent in
its sole and absolute discretion) and without waiving or otherwise affecting the
Administrative Agent’s rights to give additional notices from time to time
suspending other rights so long as an Event of Default has occurred and is
continuing.

ARTICLE III

Security Interests in Personal Property

SECTION 3.01. Security Interest. (a) As security for the payment in full and
performance of the Obligations, including the Guaranty, each Grantor hereby
bargains, sells, conveys, assigns, sets over, mortgages, pledges, hypothecates
and transfers to the Administrative Agent, its successors and assigns, for the
benefit of the Secured Parties, and grants to the Administrative Agent, its
successors and assigns, for the benefit of the Secured Parties, a lien on and
security interest (the “Security Interest”) in all right, title or interest in
or to any and all of the following assets and properties now owned or at any
time hereafter acquired by such Grantor or in which such Grantor now has or at
any time in the future may acquire any right, title or interest (collectively,
the “Article 9 Collateral”):

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all Commercial Tort Claims (y) with a value, individually, in excess of
$10,000,000 held by any Grantor and (z) for which a complaint has been (1) filed
in a court of competent jurisdiction or (2) submitted to an arbitrator of
competent jurisdiction, including without limitation those Commercial Tort
Claims set forth on Schedule II hereto;

(iv) all Deposit Accounts and any amounts contained therein;

(v) all Documents;

(vi) all Equipment;

(vii) all Fixtures;

(viii) all General Intangibles;

(ix) all Goods;

(x) all Instruments;

 

11



--------------------------------------------------------------------------------

(xi) all Intellectual Property and IP Licenses;

(xii) all Inventory;

(xiii) all Investment Property;

(xiv) all Supporting Obligations;

(xv) all books and records pertaining to the Article 9 Collateral; and

(xvi) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all supporting obligations, collateral security and
guarantees given by any Person with respect to any of the foregoing;

provided that notwithstanding anything to the contrary in this Agreement,

(A) this Agreement shall not constitute a grant of a security interest in any
Excluded Asset or any Excluded Security;

(B) a security interest shall exist in, and the Collateral shall include, the
proceeds and the rights to receive the proceeds of all Communications Licenses;
and

(C) a security interest shall exist in, and the Collateral shall include, both
the Communications Licenses and all of Grantor’s other rights with respect to
each Communications License, in each case, to the maximum extent permitted by
Law at any time.

(b) Each Grantor hereby irrevocably authorizes the Administrative Agent for the
benefit of the Secured Parties at any time and from time to time to file in any
relevant jurisdiction any financing statements (including fixture filings and
transmitting utility filings) with respect to the Article 9 Collateral or any
part thereof and amendments thereto that (i) indicate the Collateral as all
assets of such Grantor or words of similar effect as being of an equal or lesser
scope or with greater detail, and (ii) contain the information required by
Article 9 of the Uniform Commercial Code or the analogous legislation of each
applicable jurisdiction for the filing of any financing statement or amendment,
including without limitation (A) whether such Grantor is an organization, the
type of organization and, if required, any organizational identification number
issued to such Grantor and (B) in the case of a financing statement filed as a
fixture filing, a sufficient description of the real property to which such
Article 9 Collateral relates. Each Grantor agrees to provide such information to
the Administrative Agent promptly upon any reasonable request.

(c) The Security Interest is granted as security only and shall not subject the
Administrative Agent or any other Secured Party to, or in any way alter or
modify, any obligation or liability of any Grantor with respect to or arising
out of the Article 9 Collateral.

(d) The Administrative Agent is authorized to file with the USPTO or the USCO
(or any successor office or any similar office in any other country) such
documents as may be necessary or advisable for the purpose of perfecting,
confirming, continuing, enforcing or protecting the Security Interest in
Intellectual Property Collateral, without the signature of any Grantor, and
naming any Grantor or the Grantor as debtors and the Administrative Agent as
secured party.

 

12



--------------------------------------------------------------------------------

(e) Notwithstanding anything to the contrary in the Loan Documents, none of the
Grantors shall be required to enter into any deposit account control agreement
or, except as provided in Section 3.04(b), securities account control agreement
with respect to any deposit account or securities account.

SECTION 3.02. Representations and Warranties. Each Grantor hereby represents and
warrants to, and covenants with, the Administrative Agent, for the benefit of
the Secured Parties, that:

(a) Each Grantor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant a Security Interest
hereunder and has full power and authority to grant to the Administrative Agent
the Security Interest in such Article 9 Collateral pursuant hereto and to
execute, deliver and perform its obligations in accordance with the terms of
this Agreement, without the consent or approval of any other Person other than
any consent or approval that has been obtained, or such consents as may be
required by Section 6.18 hereof.

(b) The information set forth in the Perfection Certificate, including the legal
name of each Grantor, is correct and complete in all material respects as of the
Closing Date. The Uniform Commercial Code financing statements (including
fixture filings and transmitting utility filings, as appropriate) or other
appropriate filings, recordings or registrations prepared by the Administrative
Agent based upon the information provided to the Administrative Agent in the
Perfection Certificate for filing in each governmental, municipal or other
office specified in Schedule 6 to the Perfection Certificate (or specified by
notice from the Borrower to the Administrative Agent after the Closing Date in
the case of filings, recordings or registrations (other than, if and where
applicable, filings required to be made in the USPTO and the USCO in order to
perfect the Security Interest in Article 9 Collateral consisting of United
States Patents, registered Trademarks and registered Copyrights) required by
Section 6.11 of the Credit Agreement), are all the filings, recordings and
registrations that are necessary to establish a legal, valid and perfected
security interest in favor of the Administrative Agent (for the benefit of the
Secured Parties) in respect of all Article 9 Collateral in which the Security
Interest may be perfected by filing, recording or registration in the United
States (or any political subdivision thereof) and its territories and
possessions, and no further or subsequent filing, refiling, recording,
rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements.

(c) Each Grantor represents and warrants that fully-executed Intellectual
Property Security Agreements containing a description of all Article 9
Collateral consisting of United States Patents and applications therefor, United
States registered Trademarks and applications therefor (other than to the extent
any such application constitutes an Excluded Asset) and United States registered
Copyrights and applications therefor, respectively, have been delivered to the
Administrative Agent for recording by the USPTO (or any successor office) and
the USCO (or any successor office) pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060
or 17 U.S.C. § 205 and the regulations thereunder, as applicable, as may be
necessary to create, perfect, preserve and enforce a valid and perfected first
priority (subject to Liens permitted by Section 7.01 of the Credit Agreement)
security interest in favor of the Administrative Agent (for the benefit of the
Secured Parties) in respect of all Article 9 Collateral consisting of Patents,
Trademarks and Copyrights and applications therefor in which a security interest
may be perfected by filing, recording or registration in the United States (or
any political subdivision thereof) and its territories and possessions under the
Federal intellectual property laws, and no further or subsequent filing,
refiling, recording, rerecording, registration or reregistration is necessary
(other than (i) such filings and actions as are necessary to perfect the
Security Interest with respect to any Article 9 Collateral consisting of
Patents, Trademarks and Copyrights (or registration or application for

 

13



--------------------------------------------------------------------------------

registration thereof) acquired or developed by any Grantor after the date
hereof, (ii) as may be required under the laws of jurisdictions outside the
United States with respect to Article 9 Collateral created under such laws and
(iii) the UCC financing and continuation statements contemplated in
Section 3.02(b)).

(d) This Security Agreement is effective to create in favor of the
Administrative Agent, for its benefit and for the benefit of the Secured
Parties, legal, valid and enforceable liens on and security interests in the
Collateral, subject to the effects of bankruptcy, insolvency or similar laws
affecting creditors’ rights generally and general equitable principles.

(e) The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the
Obligations; (ii) subject to the filings described in Section 3.02(b), a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code in the relevant jurisdiction and (iii) subject to the filings
described in Section 3.02(c), a perfected security interest in all Intellectual
Property in which a security interest may be perfected upon the receipt and
recording of fully executed short-form Intellectual Property Security Agreements
with the USPTO and the USCO, as applicable. The Security Interest is and shall
be prior to any other Lien on any of the Article 9 Collateral, other than
(1) any nonconsensual Lien that is expressly permitted pursuant to Section 7.01
of the Credit Agreement and has priority as a matter of law and (2) Liens
expressly permitted pursuant to Section 7.01 of the Credit Agreement.

(f) The Article 9 Collateral is owned by the Grantors free and clear of any
Lien, except for Liens expressly permitted pursuant to Section 7.01 of the
Credit Agreement. None of the Grantors has filed or consented to the filing of
(i) any financing statement or analogous document under the New York UCC or any
other applicable United States laws covering any Article 9 Collateral, (ii) any
assignment in which any Grantor assigns any Article 9 Collateral or any security
agreement or similar instrument covering any Article 9 Collateral with the USPTO
or the USCO or (iii) any assignment in which any Grantor assigns any Article 9
Collateral or any security agreement or similar instrument covering any Article
9 Collateral with any foreign governmental, municipal or other office, which
financing statement or analogous document, assignment, security agreement or
similar instrument is still in effect, except, in each case, for Liens expressly
permitted pursuant to Section 7.01 of the Credit Agreement.

SECTION 3.03. Covenants. (a) Each Grantor agrees promptly (and in any event
within 30 days of such change) to notify the Administrative Agent in writing of
any change in (i) legal name of any Grantor, (ii) the identity or type of
organization or corporate structure of any Grantor, (iii) the jurisdiction of
organization of any Grantor, (iv) the chief executive office of any Grantor or
(v) its Federal Taxpayer Identification Number or organizational identification
number. Each Grantor agrees promptly to provide the Administrative Agent with
certified organization documents reflecting any of the changes set forth in this
Section 3.03(a).

(b) Each Grantor shall maintain the Administrative Agent’s Security Interest in
the Article 9 Collateral and the Pledged Collateral as perfected first priority
security interests and shall defend such Security Interests in the Article 9
Collateral and the Pledged Collateral and the priority thereof against the
claims and demands of all Persons whomsoever, in each case subject to Liens
permitted by Section 7.01 of the Credit Agreement.

 

14



--------------------------------------------------------------------------------

(c) Each Grantor will furnish to the Administrative Agent and the Lenders from
time to time statements and schedules further identifying and describing the
assets and property of such Grantor and such other reports in connection
therewith as the Administrative Agent may reasonably request. In addition, each
year, at the time of delivery of annual financial statements with respect to the
preceding fiscal year pursuant to Section 6.01 of the Credit Agreement, the
Borrower shall deliver to the Administrative Agent an updated Perfection
Certificate executed by the chief financial officer or the chief legal officer
of each of Parent and the Borrower, setting forth any information required
therein that has changed or confirming that there has been no change in such
information since the date of such certificate or the date of the most recent
certificate delivered pursuant to this Section 3.03(c) (or in the first of such
deliveries pursuant to this Section 3.03(c), since the Closing Date) and
certifying that all UCC financing statements, Intellectual Property Security
Agreements and other appropriate filings, recordings or registrations have been
filed of record in each governmental, municipal or other appropriate office in
each jurisdiction necessary to protect and perfect the Security Interests and
Liens in the United States under this Agreement.

(d) The Borrower agrees, on its own behalf and on behalf of each other Grantor,
at its own expense, to execute, acknowledge, deliver and cause to be duly filed
all such further instruments and documents and take all such actions as the
Administrative Agent may from time to time reasonably request to better assure,
preserve, protect and perfect the Security Interest and the rights and remedies
created hereby, including the payment of any fees and taxes required in
connection with the execution and delivery of this Agreement, the granting of
the Security Interest and the filing of any financing statements (including
fixture filings and transmitting utility filings) or other documents in
connection herewith or therewith.

(e) At its option, the Administrative Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and the Pledged Collateral
and not permitted pursuant to Section 7.01 of the Credit Agreement, and may pay
for the maintenance and preservation of the Article 9 Collateral and the Pledged
Collateral to the extent any Grantor fails to do so as required by the Credit
Agreement or this Agreement and within a reasonable period of time after the
Administrative Agent has requested that it do so, and each Grantor jointly and
severally agrees to reimburse the Administrative Agent within 10 Business Days
after demand for any payment made or any expense incurred by the Administrative
Agent pursuant to the foregoing authorization; provided, however, Grantors shall
not be obligated to reimburse the Administrative Agent with respect to any
Intellectual Property Collateral which any Grantor has failed to maintain or
pursue, or otherwise allowed to lapse, terminate or be put into the public
domain, in accordance with Section 3.03(h)(iv) and about which the
Administrative Agent has been notified in accordance with Section 6.01 hereof
that such failure to maintain or pursue, lapse, termination or placement in the
public domain was in accordance with Section 3.03(h)(iv). Nothing in this
paragraph shall be interpreted as excusing any Grantor from the performance of,
or imposing any obligation on the Administrative Agent or any Secured Party to
cure or perform, any covenants or other promises of any Grantor with respect to
taxes, assessments, charges, fees, Liens, security interests or other
encumbrances and maintenance as set forth herein, or in the other Loan
Documents.

(f) If at any time any Grantor shall take a security interest in any property of
an Account Debtor or any other Person, the value of which is in excess of
$10,000,000, to secure payment or performance of an Account, such Grantor shall
promptly assign such security interest to the Administrative Agent for the
benefit of the Secured Parties. Such assignment need not be filed of public
record unless necessary to continue the perfected status of the security
interest against creditors of and transferees from the Account Debtor or other
Person granting the security interest.

 

15



--------------------------------------------------------------------------------

(g) If any Grantor shall at any time hold or acquire a Commercial Tort Claim
(y) in excess of $10,000,000 held by any Grantor and (z) for which a complaint
has been (i) filed in a court of competent jurisdiction or (ii) submitted to an
arbitrator of competent jurisdiction, such Grantor shall promptly notify the
Administrative Agent in writing signed by such Grantor of the brief details
thereof and provide the Administrative Agent with a copy of such filed
complaint, and grant to the Administrative Agent a security interest therein and
in the Proceeds thereof, all upon the terms of this Agreement pursuant to a
document in form and substance reasonably satisfactory to the Administrative
Agent. Such Grantor shall also update and include any such Commercial Tort Claim
in Schedule II.

(h) Intellectual Property Covenants:

(i) Other than to the extent permitted herein or in the Credit Agreement or with
respect to registration and applications no longer used, and except to the
extent failure to act would not, as deemed by the Borrower in its reasonable
business judgment, be reasonably expected to have a Material Adverse Effect,
with respect to registration or pending application of each item of its
Intellectual Property Collateral for which such Grantor has standing to do so,
each Grantor agrees to take, at its expense, all reasonable steps, including,
without limitation, in the USPTO, the USCO and any other governmental authority
located in the United States, to pursue and preserve the registration and
maintenance, validity and enforceability of each Patent, Trademark, or Copyright
registration or application, now or hereafter included in such Intellectual
Property Collateral of such Grantor.

(ii) Other than to the extent permitted herein or in the Credit Agreement, or
with respect to registration and applications no longer used, or except as would
not, as deemed by the Borrower in its reasonable business judgment, be
reasonably expected to have a Material Adverse Effect, no Grantor shall do or
permit any act or knowingly omit to do any act whereby any of its Intellectual
Property Collateral may lapse, be terminated, or become invalid or unenforceable
or placed in the public domain (or in the case of a trade secret, becomes
publicly known).

(iii) Other than as excluded or as permitted herein or in the Credit Agreement,
or with respect to Patents, Copyrights or Trademarks which are no longer used or
useful in the Grantor’s business operations or except where failure to do so
would not, as deemed by the applicable Grantor in its reasonable business
judgment, be reasonably expected to have a Material Adverse Effect, each Grantor
shall take all reasonable steps to preserve and protect each item of its
Intellectual Property Collateral, including, without limitation, maintaining the
quality of any and all products or services used or provided in connection with
any of the Trademarks, consistent with the quality of the products and services
as of the date hereof, and taking all reasonable steps necessary to ensure that
all licensed users of any of the Trademarks abide by the applicable license’s
terms with respect to standards of quality.

(iv) Nothing in this Agreement or any other Loan Document prevents any Grantor
from disposing of, discontinuing the use or maintenance of, failing to pursue,
or otherwise allowing to lapse, terminate or be put into the public domain, any
of its Intellectual Property Collateral to the extent permitted by the Credit
Agreement if such Grantor determines in its reasonable business judgment that
such discontinuance is desirable in the conduct of its business.

 

16



--------------------------------------------------------------------------------

(v) At the time of delivery of financial statements pursuant to Section 6.01(a)
and Section 6.01(b) of the Credit Agreement, the Borrower shall deliver to the
Administrative Agent a schedule setting forth, in reasonable detail, any
additional U.S. Copyrights, U.S. Copyright Licenses, U.S. Patents, U.S. Patent
Licenses, U.S. Trademarks and U.S. Trademark Licenses that are registered (or
for which an application to register such items has been filed) with the USPTO
or the USCO (or any successor to either of such office) and that are acquired by
any Grantor following the Closing Date (or following the last supplement
provided to the Administrative Agent pursuant to this section), including,
without limitation, any “intent-to-use” Trademark application owned by a Grantor
and that constituted an Excluded Asset for which a verified statement of actual
use of any such Trademark is filed with the USPTO following the Closing Date.

(i) Each Grantor will advise the Administrative Agent promptly, in reasonable
detail, of any Lien of which it has knowledge (other than the Security Interests
created hereby or Liens permitted under the Credit Agreement) on any of the
Collateral which would adversely affect, in any material respect, the ability of
the Administrative Agent to exercise any of its remedies hereunder.

SECTION 3.04. Other Actions. In order to further insure the attachment,
perfection and priority of, and the ability of the Administrative Agent to
enforce, the Security Interest, each Grantor agrees, in each case at such
Grantor’s own expense, to take the following actions with respect to the
following Article 9 Collateral:

(a) Instruments. If any Grantor shall at any time hold or acquire any
Instruments constituting Article 9 Collateral (excluding checks to be deposited
in a Deposit Account in the ordinary course of business) and evidencing an
amount in excess of $10,000,000, such Grantor shall forthwith endorse, assign
and deliver the same to the Administrative Agent for the benefit of the Secured
Parties, accompanied by such instruments of transfer or assignment duly executed
in blank as the Administrative Agent may from time to time reasonably request.

(b) Investment Property. Except to the extent otherwise provided in Article II,
if any Grantor shall at any time hold or acquire any certificated securities,
such Grantor shall forthwith, and in any event within 60 days after the
acquisition thereof, endorse, assign and deliver the same to the Administrative
Agent for the benefit of the Secured Parties, accompanied by such instruments of
transfer or assignment duly executed in blank as the Administrative Agent may
from time to time reasonably request. If any securities now or hereafter
acquired by any Grantor are uncertificated and are issued to such Grantor or its
nominee directly by the issuer thereof, following the occurrence of an Event of
Default (about which such Grantor shall promptly notify the Administrative
Agent) and, at the Administrative Agent’s reasonable request, pursuant to an
agreement in form and substance reasonably satisfactory to the Administrative
Agent, either (i) cause the issuer to agree to comply with instructions from the
Administrative Agent as to such securities, without further consent of any
Grantor or such nominee, or (ii) arrange for the Administrative Agent to become
the registered owner of such securities. If any securities, whether certificated
or uncertificated, or other investment property are held by any Grantor or its
nominee through a securities intermediary or commodity intermediary, in the case
of Equity Interests issued by a Subsidiary, at any time, or in all other cases,
following the occurrence of an Event of Default, such Grantor shall immediately
notify the Administrative Agent thereof and at the Administrative Agent’s
request and option, pursuant to an agreement in form and substance reasonably
satisfactory to the Administrative Agent shall either (i) cause such securities
intermediary or (as the case may be) commodity intermediary to agree to comply
with entitlement orders or other instructions from the Administrative Agent to
such securities intermediary as to

 

17



--------------------------------------------------------------------------------

such security entitlements, or (as the case may be) to apply any value
distributed on account of any commodity contract as directed by the
Administrative Agent to such commodity intermediary, in each case without
further consent of any Grantor or such nominee, or (ii) in the case of financial
assets or other Investment Property held through a securities intermediary,
arrange for the Administrative Agent to become the entitlement holder with
respect to such Investment Property, with the Grantor being permitted, only with
the consent of the Administrative Agent, to exercise rights to withdraw or
otherwise deal with such Investment Property. The Administrative Agent agrees
with each of the Grantors that the Administrative Agent shall not give any such
entitlement orders or instructions or directions to any such issuer, securities
intermediary or commodity intermediary, and shall not withhold its consent to
the exercise of any withdrawal or dealing rights by any Grantor, unless an Event
of Default has occurred and is continuing. The provisions of this paragraph
shall not apply to any financial assets credited to a securities account for
which the Administrative Agent is the securities intermediary.

(c) Communications Licenses. Each Grantor agrees that, in the event of any
change in Law occurring after the date hereof that affects in any manner the
Administrative Agent’s rights with respect to the Communications Licenses or
related to the Administrative Agent obtaining or enforcing such rights, each
Grantor upon request of the Administrative Agent or the Required Lenders shall
amend this Agreement and the other Loan Documents in such manner as the Required
Lenders or the Administrative Agent shall reasonably request to provide the
Secured Parties with such rights to the greatest extent possible consistent with
then-applicable Law. No Grantor shall permit, or take any action that would
permit, any person to have a Lien on any Communications License or in or upon
any of the rights appurtenant thereto (including but not limited to the rights
of access, use or sale or the right to receive money, consideration or proceeds
from any sale or transfer of any Communications License) that is superior to
that of the Administrative Agent and the Secured Parties, regardless of whether
applicable Law permits the Administrative Agent or the Lenders to hold such a
Lien.

ARTICLE IV

Remedies

SECTION 4.01. Remedies upon Default. (a) General. Subject to Section 6.18
hereof, upon the occurrence and during the continuance of an Event of Default,
it is agreed that the Administrative Agent shall have the right to exercise any
and all rights afforded to a secured party with respect to the Obligations under
the Uniform Commercial Code or other applicable law and also may (i) require
each Grantor to, and each Grantor agrees that it will at its expense and upon
request of the Administrative Agent forthwith, assemble all or part of the
Collateral as directed by the Administrative Agent and make it available to the
Administrative Agent at a place and time to be designated by the Administrative
Agent that is reasonably convenient to both parties; (ii) occupy any premises
owned or, to the extent lawful and permitted, leased by any of the Grantors
where the Collateral or any part thereof is assembled or located for a
reasonable period in order to effectuate its rights and remedies hereunder or
under law, without obligation to such Grantor in respect of such occupation;
provided that the Administrative Agent shall provide the applicable Grantor with
notice thereof prior to such occupancy; (iii) declare the entire right, title,
and interest of such Grantor in each of the Patents, Trademarks, domain names
and Copyrights vested in the Administrative Agent for the benefit of the Secured
Parties (in which event such right, title, and interest shall immediately vest
in the Administrative Agent for the benefit of the Secured Parties, and the
Administrative Agent shall be entitled to exercise the power of attorney
referred to below in Section 4.03 hereof to execute, cause to be acknowledged
and notarized and to record said absolute assignment with the applicable
agency); (iv) exercise any and all rights and remedies of any

 

18



--------------------------------------------------------------------------------

of the Grantors under or in connection with the Collateral, or otherwise in
respect of the Collateral (and the Administrative Agent shall provide prompt
notice to the applicable Grantor of the exercise of any such right); and
(v) subject to the mandatory requirements of applicable law and the notice
requirements described below, sell or otherwise dispose of all or any part of
the Collateral securing the Obligations at a public or private sale or at any
broker’s board or on any securities exchange, for cash, upon credit or for
future delivery as the Administrative Agent shall deem appropriate. The
Administrative Agent shall be authorized at any such sale of securities (if it
deems it advisable to do so) to restrict the prospective bidders or purchasers
to Persons who will represent and agree that they are purchasing the Collateral
for their own account for investment and not with a view to the distribution or
sale thereof, and upon consummation of any such sale the Administrative Agent
shall have the right to assign, transfer and deliver to the purchaser or
purchasers thereof the Collateral so sold. Each such purchaser at any sale of
Collateral shall hold the property sold absolutely, free from any claim or right
on the part of any Grantor, and each Grantor hereby waives (to the extent
permitted by law) all rights of redemption, stay and appraisal which such
Grantor now has or may at any time in the future have under any rule of law or
statute now existing or hereafter enacted. The Administrative Agent shall give
the applicable Grantors 10 Business Days written notice (which each Grantor
agrees is reasonable notice within the meaning of Section 9-611 and
Section 9-612 of the New York UCC or its equivalent in other jurisdictions) of
the Administrative Agent’s intention to make any sale of Collateral. Such
notice, in the case of a public sale, shall state the time and place for such
sale and, in the case of a sale at a broker’s board or on a securities exchange,
shall state the board or exchange at which such sale is to be made and the day
on which the Collateral, or portion thereof, will first be offered for sale at
such board or exchange. Any such public sale shall be held at such time or times
within ordinary business hours and at such place or places as the Administrative
Agent may fix and state in the notice (if any) of such sale. At any such sale,
the Collateral, or portion thereof, to be sold may be sold in one lot as an
entirety or in separate parcels, as the Administrative Agent may (in its sole
and absolute discretion) determine. The Administrative Agent shall not be
obligated to make any sale of any Collateral if it shall determine not to do so,
regardless of the fact that notice of sale of such Collateral shall have been
given. The Administrative Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Administrative Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Administrative Agent shall not incur any liability in case any
such purchaser or purchasers shall fail to take up and pay for the Collateral so
sold and, in case of any such failure, such Collateral may be sold again upon
like notice. At any public (or, to the extent permitted by law, private) sale
made pursuant to this Agreement, any Secured Party may bid for or purchase, free
(to the extent permitted by law) from any right of redemption, stay, valuation
or appraisal on the part of any Grantor (all said rights being also hereby
waived and released to the extent permitted by law), the Collateral or any part
thereof offered for sale and may make payment on account thereof by using any
claim then due and payable to such Secured Party from any Grantor as a credit
against the purchase price, and such Secured Party may, upon compliance with the
terms of sale, hold, retain and dispose of such property without further
accountability to any Grantor therefor. For purposes hereof, a written agreement
to purchase the Collateral or any portion thereof shall be treated as a sale
thereof; the Administrative Agent shall be free to carry out such sale pursuant
to such agreement and no Grantor shall be entitled to the return of the
Collateral or any portion thereof subject thereto, notwithstanding the fact that
after the Administrative Agent shall have entered into such an agreement all
Events of Default shall have been remedied and the Obligations paid in full. As
an alternative to exercising the power of sale herein conferred upon it, the
Administrative Agent may proceed by a suit or suits at law or in equity to
foreclose this Agreement and to sell the Collateral or any portion thereof
pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court appointed receiver. Any sale
pursuant to the provisions of this Section 4.01 shall be deemed to conform to
the commercially reasonable standards as provided in Section 9-610(b) of the New
York UCC or its equivalent in other jurisdictions.

 

19



--------------------------------------------------------------------------------

(b) Accounts. (i) At any time after the occurrence and during the continuance of
an Event of Default and after giving reasonable notice to the Borrower and any
other relevant Grantor, the Administrative Agent shall have the right, but not
the obligation, to make test verifications of the Accounts that are included in
Article 9 Collateral (the “Subject Accounts”) in any manner and through any
medium that the Administrative Agent reasonably considers advisable, and each
Grantor shall furnish all such assistance and information as such Agent may
require in connection with such test verifications. The Administrative Agent
shall have the absolute right to share any information it gains from such
inspection or verification with any Secured Party.

(ii) The Administrative Agent hereby authorizes each Grantor to collect such
Grantor’s Subject Accounts and the Administrative Agent may curtail or terminate
said authority at any time after the occurrence and during the continuance of an
Event of Default. If required in writing by the Administrative Agent at any time
after the occurrence and during the continuance of an Event of Default, any
payments of Subject Accounts, when collected by any Grantor, (x) shall be
forthwith (and, in any event, within two Business Days) deposited by such
Grantor in the exact form received, duly endorsed by such Grantor to the
Administrative Agent if required, in a Deposit Account maintained under the sole
dominion and control of and on terms and conditions reasonably satisfactory to
the Administrative Agent, subject to withdrawal by the Administrative Agent for
the account of the Secured Parties, and (y) until so turned over, shall be held
by such Grantor in trust for the Administrative Agent, on behalf of the Secured
Parties, segregated from other funds of such Grantor. Each such deposit of
Proceeds of Subject Accounts shall be accompanied by a report identifying in
reasonable detail the nature and source of the payments included in the deposit.

(iii) At the Administrative Agent’s written request at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
deliver to the Administrative Agent all original and other documents evidencing,
and relating to, the agreements and transactions which gave rise to the Subject
Accounts, including all original orders, invoices and shipping receipts.

(iv) Upon the occurrence and during the continuance of an Event of Default, a
Grantor shall not, without the prior written consent of the Administrative
Agent, grant any extension of the time of payment of any of the Subject
Accounts, compromise, compound or settle the same for less than the full amount
thereof, release, wholly or partly, any Person liable for the payment thereof,
or allow any credit or discount whatsoever thereon if the Administrative Agent
shall have instructed the Grantors in writing not to grant or make any such
extension, credit, discount, compromise or settlement under any circumstances
during the continuance of such Event of Default.

(v) The Administrative Agent in its own name or in the name of others may at any
time after the occurrence and during the continuance of an Event of Default,
after giving reasonable written notice to the relevant Grantor of its intent to
do so, communicate with obligors under the Subject Accounts to verify with them
to the Administrative Agent’s satisfaction the existence, amount and terms of
any Accounts. The Administrative Agent shall have the absolute right to share
any information it gains from such inspection or verification with any Secured
Party.

 

20



--------------------------------------------------------------------------------

(vi) Upon the written request of the Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Subject Accounts that the Subject Accounts have been
assigned to the Administrative Agent for the benefit of the Secured Parties and
that payments in respect thereof shall be made directly to the Administrative
Agent.

(vii) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Subject Accounts to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise thereto. Neither the
Administrative Agent nor any Secured Party shall have any obligation or
liability under any Subject Account (or any agreement giving rise thereto) by
reason of or arising out of this Security Agreement or the receipt by the
Administrative Agent or any Secured Party of any payment relating thereto, nor
shall the Administrative Agent or any Secured Party be obligated in any manner
to perform any of the obligations of any Grantor under or pursuant to any
Subject Account (or any agreement giving rise thereto), to make any payment, to
make any inquiry as to the nature or the sufficiency of any payment received by
it or as to the sufficiency of any performance by any party thereunder, to
present or file any claim, to take any action to enforce any performance or to
collect the payment of any amounts which may have been assigned to it or to
which it may be entitled at any time or times.

SECTION 4.02. Application of Proceeds.

(a) The Administrative Agent shall apply the proceeds of any collection or sale
of Collateral, including any Collateral consisting of cash, in accordance with
Section 8.03 of the Credit Agreement, with such proceeds equally and ratably
payable to all Secured Parties.

(b) The Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement and the Credit Agreement. Upon any sale of Collateral by the
Administrative Agent (including pursuant to a power of sale granted by statute
or under a judicial proceeding), the receipt of the Administrative Agent or of
the officer making the sale shall be a sufficient discharge to the purchaser or
purchasers of the Collateral so sold and such purchaser or purchasers shall not
be obligated to see to the application of any part of the purchase money paid
over to the Administrative Agent or such officer or be answerable in any way for
the misapplication thereof.

(c) In making the determinations and allocations required by this Section 4.02,
the Administrative Agent may conclusively rely upon information supplied by the
Administrative Agent as to the amounts of unpaid principal and interest and
other amounts outstanding with respect to the Obligations, and the
Administrative Agent shall have no liability to any of the Secured Parties for
actions taken in reliance on such information, provided that nothing in this
sentence shall prevent any Grantor from contesting any amounts claimed by any
Secured Party in any information so supplied. All distributions made by the
Administrative Agent pursuant to this Section 4.02 shall be (subject to any
decree of any court of competent jurisdiction) final (absent manifest error),
and the Administrative Agent shall have no duty to inquire as to the application
by the Administrative Agent of any amounts distributed to it.

SECTION 4.03. Grant of License to Use Intellectual Property; Power of Attorney.
For the exclusive purpose of enabling the Administrative Agent to exercise
rights and remedies under this Agreement at such time as the Administrative
Agent shall be lawfully entitled to exercise such rights and remedies, each
Grantor shall, upon written notice from the Administrative Agent at any time
after and during the continuance of an Event of Default, grant to the
Administrative Agent a non-exclusive,

 

21



--------------------------------------------------------------------------------

royalty-free, fully-paid-up, worldwide license (until the termination or cure of
the Event of Default) to make, use, sell, reproduce, distribute, make derivative
works from, publicly perform, publicly display, license or sublicense any of the
Intellectual Property Collateral wherever the same may be located, and including
in such license reasonable access to all source code and media in which any of
the licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof; provided, however, that
nothing in this Section 4.03 shall require Grantors to grant any license that is
prohibited by any rule of law, statute or regulation, or is prohibited by, or
constitutes a breach or default under or results in the termination of, any
contract, license, instrument or other agreement with an unaffiliated third
party, to the extent permitted by the Credit Agreement, with respect to such
Intellectual Property Collateral; provided, further, that such licenses to be
granted hereunder with respect to Trademarks shall be subject to the maintenance
of quality standards with respect to the goods and services on which such
Trademarks are used sufficient to preserve the validity of such Trademarks. For
the avoidance of doubt, the use of such license by the Administrative Agent may
be exercised, at the option of the Administrative Agent, only during the
continuation of an Event of Default. Furthermore, each Grantor hereby grants to
the Administrative Agent an absolute power of attorney to sign, upon the
occurrence and during the continuance of any Event of Default, any document
which may be required by the USPTO or the USCO or any state office in order to
effect an absolute assignment of all right, title and interest in each Patent,
Trademark or Copyright, and to record the same.

SECTION 4.04. Proceeds to be Turned Over To Administrative Agent. In addition to
the rights of the Administrative Agent and the Secured Parties specified in this
Article IV, if an Event of Default shall occur and be continuing and the
Administrative Agent so requires by notice in writing to the relevant Grantor
(it being understood that the exercise of remedies by the Secured Parties in
connection with an Event of Default under Section 8.01(f) of the Credit
Agreement shall be deemed to constitute a request by the Administrative Agent
for the purposes of this sentence and in such circumstances, no such written
notice shall be required), all Proceeds received by any Grantor consisting of
cash, checks and other near cash items shall be held by such Grantor in trust
for the Administrative Agent, for the benefit of the Secured Parties, segregated
from other funds of such Grantor, and shall, forthwith upon receipt by such
Grantor, be turned over to the Administrative Agent in the exact form received
by such Grantor (duly endorsed by such Grantor to the Administrative Agent, if
required). All Proceeds received by the Administrative Agent hereunder shall be
held by the Administrative Agent in a Deposit Account maintained under its
dominion and control and on terms and conditions reasonably satisfactory to the
Administrative Agent. All Proceeds while held by the Administrative Agent in
such Deposit Account (or by such Grantor in trust for the Administrative Agent,
for the benefit of the Secured Parties) shall continue to be held as collateral
security for all the Obligations and shall not constitute payment thereof until
applied as provided in Section 4.02.

SECTION 4.05. Actions Requiring FCC Approval. If an Event of Default shall have
occurred and be continuing, each Grantor shall take any action which the
Administrative Agent may reasonably request in the exercise of its rights and
remedies under this Agreement, the other Loan Documents and applicable Law, in
order to transfer and assign to the Administrative Agent or to one or more third
parties as the Administrative Agent may designate, or to a combination of the
foregoing, the Collateral for the purposes of a public or private sale. To
enforce the provisions of this Section 4.05, the Administrative Agent is
empowered to request, and each Grantor agrees to authorize, the appointment of a
receiver or trustee from any court of competent jurisdiction. Such receiver or
trustee shall be instructed to seek from the FCC (and any other Governmental
Authority, if required) its consent to an involuntary transfer of control of any
entity whose capital stock or other securities are subject to this Agreement,
and/or the assignment of any Collateral that is a Communications License, for
the purpose of seeking a bona fide purchaser to whom such Communications License
or control of such entity ultimately will be transferred or assigned in
connection with a public or private sale. Each Grantor hereby agrees to
authorize (including each Grantor’s execution of any necessary or appropriate
applications or other

 

22



--------------------------------------------------------------------------------

instruments) such an involuntary transfer of control or assignment upon the
reasonable request of the receiver or trustee so appointed; and, if each
Grantor’s approval is required by the court and any Grantor had not authorized
such transfer or assignment, then, consistent with the Communications Laws and
provided that each Grantor has been given 10 Business Days’ prior written notice
in accordance with Section 10.02 of the Credit Agreement and each Grantor has
not responded by executing any such applications or other instruments, the clerk
of the court may execute in the place of each Grantor any application or other
instrument necessary or appropriate for the obtaining of such consent. Upon the
occurrence and during the continuance of an Event of Default, each Grantor shall
further use its reasonable best efforts to assist in obtaining any required
approval of the FCC (and that required by any other Governmental Authority) for
any action or transaction contemplated by this Agreement, including without
limitation, the preparation, execution and filing with the FCC (or any other
Governmental Authority) of the assignor’s or transferor’s portion of any
application or applications for consent to the transfer of control of any entity
holding or controlling any Communications License, and/or the assignment of any
Collateral that is a Communications License, as may be necessary or appropriate
under the Communications Laws for approval of the transfer or assignment of any
portion of the Collateral. Each Grantor further agrees that, because of the
unique nature of its undertaking in this Section 4.05, the same may be
specifically enforced, and it hereby waives, and agrees to waive, any claim or
defense that the Administrative Agent or the Secured Parties would have an
adequate remedy at law for the breach of this undertaking and any requirement
for the posting of bond or other security. This Section 4.05 shall not be deemed
to limit any other rights of the Administrative Agent and the Lenders available
under applicable Law and consistent with the Communications Act or other
Communications Law.

ARTICLE V

Indemnity, Subrogation and Subordination

SECTION 5.01. Indemnity. In addition to all such rights of indemnity and
subrogation as the Grantors may have under applicable law (but subject to
Section 5.03), the Borrower agrees that, in the event any assets of any Grantor
shall be sold pursuant to this Agreement or any other Collateral Document to
satisfy in whole or in part an Obligation owed to any Secured Party, the
Borrower shall indemnify such Grantor in an amount equal to the greater of the
book value or the fair market value of the assets so sold.

SECTION 5.02. Contribution and Subrogation. Each Grantor (a “Contributing
Party”) agrees (subject to Section 5.03) that, in the event assets of any other
Grantor shall be sold pursuant to any Collateral Document to satisfy any
Obligation owed to any Secured Party, and such other Grantor (the “Claiming
Party”) shall not have been fully indemnified by the Borrower as provided in
Section 5.01, the Contributing Party shall indemnify the Claiming Party in an
amount equal to the greater of the book value or the fair market value of such
assets, in each case multiplied by a fraction of which the numerator shall be
the net worth of the Contributing Party on the date hereof and the denominator
shall be the aggregate net worth of all the Contributing Parties together with
the net worth of the Claiming Party on the date hereof (or, in the case of any
Grantor becoming a party hereto pursuant to Section 6.14, the date of the
Security Agreement Supplement hereto executed and delivered by such Grantor).
Any Contributing Party making any payment to a Claiming Party pursuant to this
Section 5.02 shall be subrogated to the rights of such Claiming Party to the
extent of such payment.

SECTION 5.03. Subordination.

(a) Notwithstanding any provision of this Agreement to the contrary, all rights
of the Grantors under Sections 5.01 and 5.02 and all other rights of indemnity,
contribution or subrogation under applicable law or otherwise shall be fully
subordinated to the indefeasible

 

23



--------------------------------------------------------------------------------

payment in full in cash of the Obligations. No failure on the part of the
Borrower or any Grantor to make the payments required by Sections 5.01 and 5.02
(or any other payments required under applicable law or otherwise) shall in any
respect limit the obligations and liabilities of any Grantor with respect to its
obligations hereunder, and each Grantor shall remain liable for the full amount
of the obligations of such Grantor hereunder.

(b) Any Indebtedness of any Grantor now or hereafter owed to the Parent or any
Subsidiary of the Parent (the “Obligee”) is hereby subordinated in right of
payment to the Obligations, and any such Indebtedness collected or received by
the Obligee after an Event of Default has occurred and is continuing shall be
held in trust for the Administrative Agent for the benefit of the Secured
Parties, segregated from other funds of such Obligee, and shall forthwith be
paid to the Administrative Agent, to be credited and applied against
Obligations, whether matured or unmatured, but without affecting, impairing or
limiting in any manner the liability of the Grantors under any other provision
hereof. Each Grantor owing Indebtedness to any Obligee that is not a Grantor
shall cause such Obligee to enter into contractual subordination arrangements
(contained within a promissory note or otherwise) at or prior to the incurrence
of such Indebtedness to effectuate the foregoing, and any failure to so cause
such Obligee at such time shall be a breach of this Agreement.

ARTICLE VI

Miscellaneous

SECTION 6.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 10.02 of the Credit Agreement. All communications and notices hereunder
to any Grantor shall be given to it in care of the Borrower as provided in
Section 10.02 of the Credit Agreement.

SECTION 6.02. No Waivers by Course of Conduct; Amendment.

(a) No failure or delay by the Administrative Agent, any other Agent, any L/C
Issuer or any Lender in exercising any right or power hereunder, shall operate
as a waiver thereof, nor shall any single or partial exercise of any such right
or power, or any abandonment or discontinuance of steps to enforce such a right
or power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent, any
other Agent, the L/C Issuers and the Lenders hereunder and under the other Loan
Documents are cumulative, may be exercised singly or concurrently, and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by any Grantor
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section 6.02, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any other Agent, any
Lender or any L/C Issuer may have had notice or knowledge of such Default at the
time. No notice or demand on any Grantor in any case shall entitle any Grantor
to any other or further notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Grantor or Grantors with respect to which
such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 10.01 of the Credit Agreement.

 

24



--------------------------------------------------------------------------------

SECTION 6.03. Administrative Agent’s Fees and Expenses

(a) The parties hereto agree that the Administrative Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 10.04 of
the Credit Agreement.

(b) Without limitation of its indemnification obligations under the other Loan
Documents, the Borrower agrees to indemnify the Administrative Agent and the
other Indemnitees against, and hold each Indemnitee harmless from, any and all
losses, obligations, penalties, demands, actions, judgments, suits, costs,
claims, damages, liabilities, expenses and disbursements of any kind or nature
whatsoever (including the reasonable fees, charges and disbursements of any
counsel for any Indemnitee) imposed on, incurred by or asserted against any
Indemnitee in any way arising out of, in connection with, or as a result of, the
execution, delivery, enforcement, performance or administration of this
Agreement or any claim, litigation, investigation or proceeding relating to any
of the foregoing agreements or instruments contemplated hereby, whether or not
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or of any Affiliate,
director, officer, employee, counsel, agent or attorney-in-fact of such
Indemnitee.

(c) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Collateral Documents. The provisions
of this Section 6.03 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Administrative Agent or any other Secured Party. All amounts due
under this Section 6.03 shall be payable within 10 days of written demand
therefor.

SECTION 6.04. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Administrative Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns, to the extent permitted under Section 10.07
of the Credit Agreement.

SECTION 6.05. Survival of Agreement. All representations and warranties made
hereunder or in any other document delivered pursuant hereto or in connection
herewith shall survive the execution and delivery hereof and shall continue in
full force and effect as long as any Loan or any other Obligation hereunder
shall remain unpaid or unsatisfied or any Letter of Credit shall remain
outstanding.

SECTION 6.06. Counterparts; Effectiveness; Successors and Assigns; Several
Agreement. This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument. Delivery by telecopier of an executed
counterpart of a signature page to this Agreement shall be effective as delivery
of an original executed counterpart of this Agreement. The Agents may also
require that any such documents and signatures delivered by telecopier be
confirmed by a manually signed original thereof; provided that the failure to
request or deliver the same shall not limit the effectiveness of any document or
signature delivered by telecopier. This Agreement shall become effective as to
any Grantor when a counterpart hereof executed on behalf of such Grantor shall
have been delivered to the

 

25



--------------------------------------------------------------------------------

Administrative Agent and a counterpart hereof shall have been executed on behalf
of the Administrative Agent, and thereafter shall be binding upon such Grantor
and the Administrative Agent and their respective successors and assigns
permitted thereby, and shall inure to the benefit of such Grantor, the
Administrative Agent and the other Secured Parties and their respective
successors and assigns permitted thereby, except that no Grantor shall have the
right to assign or transfer its rights or obligations hereunder or any interest
herein or in the Collateral (and any such assignment or transfer shall be void)
except as expressly contemplated by this Agreement. This Agreement shall be
construed as a separate agreement with respect to each Grantor and may be
amended, modified, supplemented, waived or released with respect to any Grantor
without the approval of any other Grantor and without affecting the obligations
of any other Grantor hereunder.

SECTION 6.07. Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Agreement shall not be affected or impaired
thereby. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction. To
the maximum extent permitted under applicable law, the parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 6.08. Right of Set-Off. In addition to any rights and remedies of the
Secured Parties provided by Law, upon the occurrence and during the continuance
of any Event of Default, each Secured Party and any of its respective Affiliates
is authorized at any time and from time to time, without prior notice to any
Grantor, any such notice being waived by each Grantor to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final) in any currency at any time
held by, and other Indebtedness in any currency (in each case whether direct or
indirect, absolute or contingent, matured or unmatured) at any time held or
owing by, such Secured Party or any of its respective Affiliates to or for the
credit or the account of any Loan Party and any Subsidiary of any Loan Party
against any and all Obligations owing to such Secured Party and its Affiliates
hereunder or under any other Loan Document, now or hereafter existing,
irrespective of whether or not such Secured Party or Affiliate shall have made
demand under this Agreement or any other Loan Document and although such
Obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable deposit or Indebtedness. Notwithstanding
anything to the contrary contained herein, no Secured Party or any of its
respective Affiliates shall have a right to set off and apply any deposits held
by, or other Indebtedness owing by, such Secured Party or any of its Affiliates
to or for the credit or the account of any Subsidiary of a Loan Party that is
not a “United States person” within the meaning of Section 7701(a)(30) of the
Code unless such Subsidiary is not a direct or indirect subsidiary of Parent.
Each Secured Party agrees promptly to notify the Borrower and the Administrative
Agent after any such set off and application made by such Secured Party;
provided that the failure to give such notice shall not affect the validity of
such setoff and application. The rights of the Secured Parties under this
Section 6.08 are in addition to other rights and remedies (including other
rights of setoff) that the Secured Parties may have. The provisions of this
Section 6.08 shall remain operative and in full force and effect regardless of
the termination of this Agreement or any other Loan Document, the consummation
of the transactions contemplated hereby, the repayment of any of the
Obligations, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Administrative Agent or any other Secured Party.

 

26



--------------------------------------------------------------------------------

SECTION 6.09. Governing Law; Jurisdiction; Venue; Waiver of Jury Trial; Consent
to Service of Process.

(a) The terms of Section 10.16 and 10.17 of the Credit Agreement with respect to
governing law, submission of jurisdiction, venue and waiver of jury trial are
incorporated herein by reference, mutatis mutandis, and the parties hereto agree
to such terms.

(b) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 6.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 6.10. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 6.11. Security Interest Absolute. All rights of the Administrative Agent
hereunder, the Security Interest, the grant of a security interest in the
Pledged Collateral and all obligations of each Grantor hereunder shall be
absolute and unconditional irrespective of, and each Grantor waives any defense
based on or arising out of (i) any lack of validity or enforceability of the
Credit Agreement, any other Loan Document, any agreement with respect to any of
the Obligations or any other agreement or instrument relating to any of the
foregoing, (ii) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to any departure from the Credit Agreement, any other Loan
Document or any other agreement or instrument, (iii) any exchange, release or
non-perfection of any Lien on other collateral, or any release or amendment or
waiver of or consent under or departure from any guarantee securing or
guaranteeing all or any of the Obligations, (iv) any other circumstance that
might otherwise constitute a defense available to, or a discharge of, any
Grantor in respect of the Obligations or this Agreement or (v) any defense,
set-off or counterclaim of the Borrower or any other Grantor.

SECTION 6.12. Termination or Release.

(a) This Agreement, the Security Interest and all other security interests
granted hereby shall terminate with respect to all Obligations and any Liens
arising therefrom shall be automatically released when all the outstanding
Obligations (other than contingent indemnification obligations not yet accrued
and payable) have been fully and indefeasibly paid in full in cash, and all
Letters of Credit, all Cash Management Obligations, all Secured Hedge Agreements
and all other Obligations (including a guarantee that is contingent in nature)
have expired or terminated, the Lenders have no further commitment to lend under
the Credit Agreement.

(b) A Grantor shall automatically be released from its obligations hereunder as
provided in Section 9.13 of the Credit Agreement; provided that the Lenders
shall have consented to such transaction (to the extent required by the Credit
Agreement) and the terms of such consent did not provide otherwise.

(c) Upon any sale or other disposition by any Grantor of any Collateral that is
permitted under the Credit Agreement to any Person other than a Loan Party, or
upon the effectiveness of any written consent to the release of the security
interest granted hereby in any Collateral, in each case pursuant to and subject
to Section 9.13 of the Credit Agreement, the security interest in such
Collateral shall be automatically released.

 

27



--------------------------------------------------------------------------------

(d) In connection with any termination or release pursuant to paragraph (a),
(b) or (c) of this Section 6.12, the Administrative Agent shall execute and
deliver to any Grantor, at such Grantor’s expense, all documents that such
Grantor shall reasonably request to evidence such termination or release, in
each case in accordance with the terms of Section 9.13 of the Credit Agreement.
Any execution and delivery of documents pursuant to this Section 6.12 shall be
without recourse to or warranty by the Administrative Agent.

(e) Notwithstanding anything to the contrary set forth in this Agreement, each
Cash Management Bank and each Hedge Bank by the acceptance of the benefits under
this Agreement hereby acknowledges and agrees that any release of Collateral
effected in the manner permitted by this Agreement shall not require the consent
of any Hedge Bank or Cash Management Bank.

SECTION 6.13. Reinstatement. Each Grantor further agrees that, if any payment
made by any Loan Party or other Person and applied to the Obligations is at any
time annulled, avoided, set aside, rescinded, invalidated, declared to be
fraudulent or preferential or otherwise required to be refunded or repaid, or
the proceeds of Collateral are required to be returned by any Secured Party to
such Loan Party, its estate, trustee, receiver or any other party, including any
Grantor, under any bankruptcy law, state or federal law, common law or equitable
cause, then, to the extent of such payment or repayment, any Lien or other
Collateral securing such liability shall be and remain in full force and effect,
as fully as if such payment had never been made or, if prior thereto the Lien
granted hereby or other Collateral securing such liability hereunder shall have
been released or terminated by virtue of such cancellation or surrender), such
Lien or other Collateral shall be reinstated in full force and effect, and such
prior cancellation or surrender shall not diminish, release, discharge, impair
or otherwise affect any Lien or other Collateral securing the obligations of any
Grantor in respect of the amount of such payment.

SECTION 6.14. Additional Grantors. Each Material Domestic Subsidiary of the
Parent or an existing Grantor that is required to enter in this Agreement as an
additional Grantor pursuant to Section 6.11 of the Credit Agreement shall
execute and deliver a Security Agreement Supplement and thereupon such Material
Domestic Subsidiary shall become a Grantor hereunder with the same force and
effect as if originally named as a Grantor herein. The execution and delivery of
any such instrument shall not require the consent of any other Grantor
hereunder. The rights and obligations of each Grantor hereunder shall remain in
full force and effect notwithstanding the addition of any new Grantor as a party
to this Agreement.

SECTION 6.15. Administrative Agent Appointed Attorney-in-Fact. Each Grantor
hereby appoints the Administrative Agent the attorney-in-fact of such Grantor
for the purpose of carrying out the provisions of this Agreement and taking any
action and executing any instrument that the Administrative Agent may deem
necessary or advisable to accomplish the purposes hereof at any time after and
during the continuance of an Event of Default, which appointment is irrevocable
(until termination of the Security Agreement in accordance with Section 6.12(a)
and the release of the security interests created hereby) and coupled with an
interest. Without limiting the generality of the foregoing, the Administrative
Agent shall have the right, upon the occurrence and during the continuance of an
Event of Default, with full power of substitution either in the Administrative
Agent’s name or in the name of such Grantor (a) to take possession of and to
receive, endorse, assign and/or deliver any and all notes, acceptances, checks,
drafts, money orders or other evidences of payment relating to the Collateral or
any part thereof; (b) to demand, collect, receive payment of, give receipt for
and give discharges and releases of all or any of the Collateral; (c) to sign
the name of any Grantor on any invoice, freight or express bills, bills of
lading, storage or warehouse receipts, drafts against debtors, assignments,
verifications, notices and other documents in connection with any of the
Collateral; (d) to send verifications of Accounts to any Account Debtor; (e) to
commence and prosecute any and all suits, actions or proceedings at law or in
equity in any court of competent jurisdiction to collect or otherwise realize on
all or any of the Collateral or to enforce any rights in respect of any
Collateral; (f) to settle, compromise, compound, adjust or defend any actions,
suits or proceedings relating to all or any of the Collateral; (g) to notify, or
to require any

 

28



--------------------------------------------------------------------------------

Grantor to notify, Account Debtors to make payment directly to the
Administrative Agent; (h) to make, settle and adjust claims in respect of
Article 9 Collateral under policies of insurance, including endorsing the name
of any Grantor on any check, draft, instrument or other item of payment for the
proceeds of such policies of insurance, making all determinations and decisions
with respect thereto and obtaining or maintaining the policies of insurance
required by Section 6.07 of the Credit Agreement or paying any premium in whole
or in part relating thereto; (i) assign any Copyright, Patent or Trademark
(along with the goodwill of the business to which any such Copyright, Patent or
Trademark pertains), throughout the world for such term or terms, on such
conditions, and in such manner, as the Administrative Agent shall in its sole
discretion determine; (j) pay or discharge taxes and Liens levied or placed on
or threatened against the Collateral; (k) execute, in connection with any sale
provided for in Section 4.01(a), any endorsements, assignments or other
instruments of conveyance or transfer with respect to the Collateral; (l) ask or
demand for, collect and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; and (m) to use, sell, assign, transfer, pledge,
make any agreement with respect to or otherwise deal with all or any of the
Collateral, and to do all other acts and things necessary to carry out the
purposes of this Agreement, as fully and completely as though the Administrative
Agent were the absolute owner of the Collateral for all purposes; provided that
nothing herein contained shall be construed as requiring or obligating the
Administrative Agent to make any commitment or to make any inquiry as to the
nature or sufficiency of any payment received by the Administrative Agent, or to
present or file any claim or notice, or to take any action with respect to the
Collateral or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby; provided further that the
Administrative Agent shall provide prompt notice to the Borrower of its exercise
of the rights above. The Administrative Agent and the other Secured Parties
shall be accountable only for amounts actually received as a result of the
exercise of the powers granted to them herein, and neither they nor their
officers, directors, employees or agents shall be responsible to any Grantor for
any act or failure to act hereunder, except for their own gross negligence or
willful misconduct or that of any of their Affiliates, directors, officers,
employees, counsel, agents or attorneys-in-fact. All sums disbursed by the
Administrative Agent in connection with this paragraph, including reasonable
attorneys’ fees, court costs, expenses and other charges relating thereto, shall
be payable, within 10 days of demand, by the Grantors to the Administrative
Agent and shall be additional Obligations secured hereby.

SECTION 6.16. General Authority of the Administrative Agent. By acceptance of
the benefits of this Agreement and any other Collateral Documents, each Secured
Party (whether or not a signatory hereto) shall be deemed irrevocably (a) to
consent to the appointment of the Administrative Agent as its agent hereunder
and under such other Collateral Documents, (b) to confirm that the
Administrative Agent shall have the authority to act as the exclusive agent of
such Secured Party for the enforcement of any provisions of this Agreement and
such other Collateral Documents against any Grantor, the exercise of remedies
hereunder or thereunder and the giving or withholding of any consent or approval
hereunder or thereunder relating to any Collateral or any Grantor’s obligations
with respect thereto, (c) to agree that it shall not take any action to enforce
any provisions of this Agreement or any other Collateral Document against any
Grantor, to exercise any remedy hereunder or thereunder or to give any consents
or approvals hereunder or thereunder except as expressly provided in this
Agreement or any other Collateral Document and (d) to agree to be bound by the
terms of this Agreement and any other Collateral Documents.

SECTION 6.17. Amendments, etc. with Respect to the Obligations; Waiver of
Rights. Each Grantor shall remain obligated hereunder notwithstanding that,
without any reservation of rights against any Grantor and without notice to or
further assent by any Grantor, (a) any demand for payment of any of the
Obligations made by the Administrative Agent or any other Secured Party may be
rescinded by such party and any of the Obligations continued, (b) the
Obligations, or the liability of any other party upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect

 

29



--------------------------------------------------------------------------------

thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Administrative Agent or any other Secured Party, (c) the Credit Agreement,
the other Loan Documents, the Letters of Credit and any other documents executed
and delivered in connection therewith and any Cash Management Obligations,
Secured Hedge Agreements and any other documents executed and delivered in
connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, as the Administrative Agent (or the Required Lenders, as the
case may be, or, in the case of any Cash Management Obligations or Secured Hedge
Agreement, the applicable Cash Management Bank or Hedge Bank) may deem advisable
from time to time, and (d) any collateral security, guarantee or right of offset
at any time held by the Administrative Agent or any other Secured Party for the
payment of the Obligations may be sold, exchanged, waived, surrendered or
released. Neither the Administrative Agent nor any other Secured Party shall
have any obligation to protect, secure, perfect or insure any Lien at any time
held by it as security for the Obligations or for this Security Agreement or any
property subject thereto. When making any demand hereunder against any Grantor,
the Administrative Agent or any other Secured Party may, but shall be under no
obligation to, make a similar demand on any Grantor or any other Person, and any
failure by the Administrative Agent or any other Secured Party to make any such
demand or to collect any payments from any Grantor or any other Person or any
release of any Grantor or any other Person shall not relieve any Grantor in
respect of which a demand or collection is not made or any Grantor not so
released of its several obligations or liabilities hereunder, and shall not
impair or affect the rights and remedies, express or implied, or as a matter of
law, of the Administrative Agent or any other Secured Party against any Grantor.
For the purposes hereof “demand” shall include the commencement and continuance
of any legal proceedings.

SECTION 6.18. FCC Matters. Notwithstanding anything to the contrary herein or in
the Loan Documents, neither the Administrative Agent nor the Secured Parties
will take any action pursuant to the Loan Documents with respect to any item of
Collateral and/or Communications License (i) to the extent such action is not
permitted by the FCC or other Governmental Authority or any other applicable
Law; or (ii) that would constitute or result in an assignment of any
Communications License held by Borrower or any of its Subsidiaries or a transfer
of control of Borrower or any of its Subsidiaries, or that otherwise would
require prior notice to or approval from the FCC or other Governmental
Authority, without first providing such notice or obtaining such prior approval.

[Signatures on following page]

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

ALLTEL COMMUNICATIONS, INC.,
     as Borrower By:   /s/ Sharilyn S. Gasaway   Name:   Sharilyn S. Gasaway  
Title:   Executive Vice President and
Chief Financial Officer

 

Signature Page for

Pledge and Security Agreement



--------------------------------------------------------------------------------

EACH OF THE GRANTORS LISTED ON
    ANNEX A HERETO By:   /s/ Sharilyn S. Gasaway   Name:   Sharilyn S. Gasaway  
Title:   Authorized Signatory

 

Signature Page for

Pledge and Security Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A.,
    as Administrative Agent By:   /s/ Ross A. MacIntyre   Name: Ross A.
MacIntyre   Title: Vice President/Managing Director

 

Signature Page for

Pledge and Security Agreement



--------------------------------------------------------------------------------

Annex A

List of Parent Subsidiaries and Borrower Subsidiaries that are Grantors

 

1. ACI Procurement Company LP

2. ALLTEL Cellular Associates of Arkansas Limited Partnership

3. Alltel Communications Finance, Inc.

4. ALLTEL Communications Investments, Inc.

5. ALLTEL Communications of Michigan RSA #4, Inc.

6. ALLTEL Communications of Michigan RSA #6 Cellular Limited Partnership

7. ALLTEL Communications of Michigan RSAs, Inc.

8. ALLTEL Communications of Mississippi RSA #2, Inc.

9. ALLTEL Communications of Mississippi RSA #6, Inc.

10. ALLTEL Communications of Mississippi RSA #7, Inc.

11. ALLTEL Communications of Nebraska, Inc.

12. ALLTEL Communications of New Mexico, Inc.

13. ALLTEL Communications of North Arkansas, Inc.

14. ALLTEL Communications of North Louisiana Cellular Limited Partnership

15. ALLTEL Communications of Ohio No. 2, Inc.

16. ALLTEL Communications of Ohio No. 3, Inc.

17. ALLTEL Communications of Petersburg, Inc.

18. ALLTEL Communications of Pine Bluff, LLC

19. ALLTEL Communications of Saginaw, Inc.

20. ALLTEL Communications of South Arkansas, Inc.

21. ALLTEL Communications of Southern Michigan Cellular Limited Partnership

22. ALLTEL Communications of Southern Michigan, Inc.

23. ALLTEL Communications of Southwest Arkansas Cellular Limited Partnership

24. ALLTEL Communications of Texarkana, Inc.

25. ALLTEL Communications of Texas Limited Partnership

26. ALLTEL Communications of the Southwest Limited Partnership

27. ALLTEL Communications of Virginia No. 1, Inc.

28. ALLTEL Communications of Virginia, Inc.

29. ALLTEL Communications Southwest Holdings, Inc.

30. ALLTEL Communications Wireless of Louisiana, Inc.

31. ALLTEL Communications Wireless, Inc.

32. ALLTEL Communications, Inc.

33. Alltel Group

34. Alltel Group LLC

35. Alltel Incentives LLC

36. ALLTEL International Holding, Inc.

37. ALLTEL Investments, Inc.

38. ALLTEL Mobile of Louisiana, LLC

39. ALLTEL Newco LLC

40. ALLTEL Ohio Limited Partnership

41. ALLTEL Properties, LLC

42. ALLTEL Remote Access, Inc.

43. ALLTEL Telelink, Inc.

44. ALLTEL Wireless Holdings of Nebraska, Inc.

45. ALLTEL Wireless Holdings, LLC

46. ALLTEL Wireless of Alexandria, LLC

47. ALLTEL Wireless of LaCrosse, LLC

 

ANNEX A



--------------------------------------------------------------------------------

48. ALLTEL Wireless of Michigan RSA #1 and RSA #2, Inc.

49. ALLTEL Wireless of Mississippi RSA #5, LLC

50. ALLTEL Wireless of North Louisiana, LLC

51. ALLTEL Wireless of Shreveport, LLC

52. ALLTEL Wireless of Texarkana, LLC

53. ALLTEL Wireless of Wisconsin Appleton-Oshkosh- Neenah MSA, LLC

54. ALLTEL Wireless of Wisconsin RSA #1, LLC

55. ALLTEL Wireless of Wisconsin RSA #10, LLC

56. ALLTEL Wireless of Wisconsin RSA #2, LLC

57. ALLTEL Wireless of Wisconsin RSA #3, LLC

58. ALLTEL Wireless of Wisconsin RSA #6, LLC

59. ALLTEL Wireless of Wisconsin RSA #8, LLC

60. Appleton-Oshkosh-Neenah MSA Limited Partnership

61. Cellular of Southern Illinois, Inc.

62. Celutel, Inc.

63. Central Florida Cellular Telephone Company, Inc.

64. Control Communications Industries, Inc.

65. CP National Corporation

66. Dynalex, Inc.

67. Eau Claire Cellular Telephone Limited Partnership

68. Eau Claire Cellular, Inc.

69. First Wireless, LLC

70. Great Western Cellular Holdings, LLC

71. ID Holding, LLC

72. KIN Network, Inc.

73. Midwest Wireless Communications L.L.C.

74. Midwest Wireless Holdings L.L.C.

75. Midwest Wireless Iowa L.L.C.

76. Midwest Wireless Wisconsin L.L.C.

77. Minford Cellular Telephone Company

78. MVI Corp.

79. N12AR, LLC

80. North-West Cellular of Eau Claire, Inc.

81. Ocean Technology International, Inc.

82. Ocean Technology, Inc.

83. Pacific Telecom Cellular of Washington, Inc.

84. Pacific Telecom Cellular, Inc.

85. Pascagoula Cellular Services, Inc.

86. Radiofone, Inc.

87. RCTC Wholesale Corporation

88. Saginaw Bay Cellular Company

89. Six Zulu Echo, LLC

90. Southern Illinois Cellular Corp.

91. Southern Illinois RSA Partnership

92. Switch 2000 LLC

93. Telecor Cellular, Inc.

94. Tucson 21 Cellular Limited Partnership

95. UC/PTC of Wisconsin, LLC

96. Universal Cellular, Inc.

97. Virginia Cellular LLC

98. Western CLEC Corporation

 

ANNEX A



--------------------------------------------------------------------------------

99. Western COG Corporation

100. Western Wireless International Austria Corporation

101. Western Wireless International Bolivia III Corporation

102. Western Wireless International Corporation

103. Western Wireless International Georgia Corporation

104. Western Wireless International Ghana Corporation

105. Western Wireless International Haiti Corporation

106. Western Wireless International Holding Corporation

107. Western Wireless International Ivory Coast Corporation

108. Western Wireless International Ivory Coast II Corporation

109. Western Wireless International Kosovo Corporation

110. Western Wireless International SakSat Corporation

111. Western Wireless International Slovenia Corporation

112. Western Wireless International Slovenia II Corporation

113. Western Wireless LLC

114. WWC CLEC Holding Corporation

115. WWC Holding Co., Inc.

116. WWC License Holding LLC

117. WWC License LLC

118. WWC Systems Purchasing Corporation

119. WWC Texas RSA Holding Corporation

120. WWC Texas RSA Limited Partnership

121. Youngstown-Warren MSA Limited Partnership

 

ANNEX A



--------------------------------------------------------------------------------

SCHEDULE I

Pledged Equity

 

Name of Issuer

   Equity
Interest
Issued    Total
Shares
Outstanding   

Record and Beneficial Owner/
Grantor

  

Percentage of
Ownership

  

Equity
Interests
Pledged

  

Equity
Interest
certificated?

(Y/N)

ACI Procurement Company LP    P’ship
interest    N/A   

ALLTEL Communications, Inc.

   99.9% GP    99.9% GP    N         

ALLTEL Communications Investments, Inc.

   0.1% LP    0.1% LP    N Allied Information Services of the Philippines, Inc.
   Shares    800,000   

ALLTEL International Holding, Inc.

   50%    400,000    N ALLTEL Cellular Associates of Arkansas Limited
Partnership    P’ship
interest    N/A   

ALLTEL Communications, Inc.

   5% GP and 59% LP    5% GP and 59% LP    N         

ALLTEL Communications Wireless, Inc.

   36% LP    36% LP    N Alltel Communications Finance, Inc.    Shares    1,000
  

ALLTEL Communications, Inc.

   100%    1,000    Y ALLTEL Communications Investments, Inc.    Shares    10   

ALLTEL Communications, Inc.

   100%    10    Y ALLTEL Communications of Arkansas RSA #12 Cellular Limited
Partnership    P’ship
interest    N/A   

ALLTEL Communications of South Arkansas, Inc.

   80% GP    80% GP    N ALLTEL Communications of LaCrosse Limited Partnership
   P’ship
interest    N/A   

ALLTEL Wireless of LaCrosse, LLC

   51% GP and 44% LP    44% LP    N ALLTEL Communications of Michigan
RSA #4, Inc.    Shares    10   

ALLTEL Communications Wireless, Inc.

   100%    10    Y ALLTEL Communications of Michigan RSA #6 Cellular Limited
Partnership    P’ship
interest    N/A   

ALLTEL Communications of Michigan RSAs, Inc.

   99% GP    99% GP    N         

ALLTEL Communications, Inc.

   1% LP    1% LP    N ALLTEL Communications of Michigan RSAs, Inc.    Shares   
100   

ALLTEL Communications Wireless, Inc.

   100%    100    Y ALLTEL Communications of Mississippi RSA #2, Inc.    Shares
   10   

ALLTEL Communications Wireless, Inc.

   100%    10    Y ALLTEL Communications of Mississippi RSA #6, Inc.    Shares
   1,000   

ALLTEL Communications Wireless, Inc.

   100%    1,000    Y

 

SCH-1



--------------------------------------------------------------------------------

Name of Issuer

   Equity
Interest
Issued    Total
Shares
Outstanding   

Record and Beneficial Owner/ Grantor

  

Percentage
of
Ownership

  

Equity
Interests
Pledged

  

Equity
Interest
certificated?

(Y/N)

ALLTEL Communications of Mississippi RSA #7, Inc.    Shares    100   

ALLTEL Communications Wireless, Inc.

   100%    100    Y ALLTEL Communications of Nebraska, Inc.    Shares    1,000
  

ALLTEL Wireless Holdings of Nebraska, Inc.

   100%    1,000    Y ALLTEL Communications of New Mexico, Inc.    Shares    10
  

ALLTEL Communications, Inc.

   100%    10    Y ALLTEL Communications of North Arkansas Cellular Limited
Partnership    P’ship
interest    N/A   

ALLTEL Communications of North Arkansas, Inc.

   87.59% GP    87.59% GP    N         

ALLTEL Communications, Inc.

   6.41% LP    6.41% LP    N ALLTEL Communications of North Arkansas, Inc.   
Shares    100   

ALLTEL Communications Wireless, Inc.

   100%    100%    Y ALLTEL Communications of North Louisiana Cellular Limited
Partnership    P’ship
interest    N/A   

ALLTEL Communications, Inc.

   13% LP    13% LP    N         

ALLTEL Wireless of Shreveport, LLC

   87% GP    87% GP    N ALLTEL Communications of Ohio No. 2, Inc.    Shares   
100   

ALLTEL Communications, Inc.

   100%    100    Y ALLTEL Communications of Ohio No. 3, Inc.    Shares    100
  

ALLTEL Communications, Inc.

   100%    100    Y ALLTEL Communications of Petersburg, Inc.    Shares    10   

ALLTEL Communications Investments, Inc.

   100%    10    Y ALLTEL Communications of Pine Bluff, LLC    M’ship
interests    1,000   

ALLTEL Communications Wireless, Inc.

   100%    100%    N ALLTEL Communications of Saginaw Limited Partnership   
P’ship
interest    N/A   

ALLTEL Communications of Southern Michigan, Inc.

   30% LP    30% LP    N         

Saginaw Bay Cellular Company

   10.2% LP    10.2% LP    N ALLTEL Communications of Saginaw, Inc.    Shares   
10   

ALLTEL Communications Wireless, Inc.

   100%    10    Y ALLTEL Communications of South Arkansas, Inc.    Shares   
100   

ALLTEL Communications Wireless, Inc.

   100%    100    Y ALLTEL Communications of Southern Michigan Cellular Limited
Partnership    P’ship
interest    N/A   

ALLTEL Communications of Southern Michigan, Inc.

   97% GP and 1% LP    97% GP and 1% LP    N         

ALLTEL Communications of Saginaw, Inc.

   2% LP    2% LP    N ALLTEL Communications of Southern Michigan, Inc.   
Shares    1,000   

ALLTEL Communications Wireless, Inc.

   100%    1,000    Y

 

2



--------------------------------------------------------------------------------

Name of Issuer

   Equity
Interest
Issued    Total Shares
Outstanding   

Record and Beneficial Owner/
Grantor

  

Percentage of
Ownership

  

Equity
Interests
Pledged

  

Equity
Interest
certificated?

(Y/N)

ALLTEL Communications of Southwest Arkansas Cellular Limited Partnership   
P’ship
interest    N/A   

ALLTEL Communications of Texarkana, Inc.

   1% GP    1% GP    N         

ALLTEL Wireless of Texarkana, LLC

   88% LP    88% LP    N         

ALLTEL Communications, Inc.

   11% LP    11% LP    N ALLTEL Communications of Texarkana, Inc.    Shares   
10   

ALLTEL Communications Wireless, Inc.

   100%    10    Y ALLTEL Communications of Texas Limited Partnership    P’ship
interest    N/A   

ALLTEL Communications, Inc.

   1% GP    1% GP    N         

ALLTEL Communications Investments, Inc.

   99% LP    99% LP    N ALLTEL Communications of the Southwest Limited
Partnership    P’ship
interest    N/A   

ALLTEL Communications of New Mexico, Inc.

   3.29% GP and 3.76% LP    3.29% GP and 3.76% LP    N         

ALLTEL Communications Southwest Holdings, Inc.

   92.95% LP    92.95% LP    N ALLTEL Communications of Virginia No. 1, Inc.   
Shares    100   

ALLTEL Communications, Inc.

   100%    100    Y ALLTEL Communications of Virginia, Inc.    Shares    10   

ALLTEL Communications, Inc.

   100%    10    Y ALLTEL Communications Southwest Holdings, Inc.    Shares   
10   

ALLTEL Communications, Inc.

   100%    10    Y ALLTEL Communications Wireless of Louisiana, Inc.    Shares
   1,000   

ALLTEL Communications Wireless, Inc.

   100%    1,000    Y ALLTEL Communications Wireless, Inc.    Shares    100   

ALLTEL Communications, Inc.

   100%    100    Y Alltel Group    P’ship
interest    N/A   

Western COG Corporation

   50%    50%    N         

Alltel Group LLC

   50%    50%    N Alltel Group LLC    M’ship
interest    N/A   

Western COG Corporation

   100%    100%    N Alltel Incentives LLC    Units    1,000   

ALLTEL Communications, Inc.

   100%    1,000    N Alltel Information (India) Private Limited    Shares   
~48,079   

ALLTEL International Holding, Inc.

   0.02%    ~9.6158    N Alltel Information (Mauritius), Inc.    Shares   
14,002   

ALLTEL International Holding, Inc.

   100%    9,102    Y Alltel Mauritius Holdings, Inc.    Shares    20,026,002   

ALLTEL International Holding, Inc.

   100%    13,016,902    Y ALLTEL Mobile of Louisiana, LLC    Shares    1,200   

ALLTEL Communications, Inc.

   100%    1,200    Y ALLTEL Newco LLC    Units    N/A   

ALLTEL Communications, Inc.

   100%    100%    N

 

3



--------------------------------------------------------------------------------

Name of Issuer

   Equity
Interest
Issued    Total
Shares
Outstanding   

Record and Beneficial Owner/
Grantor

  

Percentage of
Ownership

  

Equity Interests
Pledged

  

Equity
Interest
certificated?

(Y/N)

ALLTEL Ohio Limited Partnership    P’ship
interest    N/A   

ALLTEL Communications of Petersburg, Inc.

   4.8697% GP    4.8697% GP    N         

ALLTEL Communications Investments, Inc.

   12.1743% GP and 82.9560% LP    12.1743% GP and 82.9560% LP    N ALLTEL Remote
Access, Inc.    Shares    1,000   

ALLTEL Communications Wireless, Inc.

   100%    1,000    Y ALLTEL Telelink, Inc.    Shares    10   

ALLTEL Communications Wireless, Inc.

   100%    10    Y ALLTEL Wireless Holdings of Nebraska, Inc.    Shares    100
  

ALLTEL Communications, Inc.

   100%    100    Y ALLTEL Wireless Holdings, LLC    M’ship
interest    N/A   

ALLTEL Communications, Inc.

   100%    100%    N ALLTEL Wireless of Alexandria, LLC    Shares    1,000   

ALLTEL Communications Wireless, Inc.

   100%    100%    N ALLTEL Wireless of LaCrosse, LLC    Shares    1,000   

Universal Cellular, Inc.

   100%    100%    N ALLTEL Wireless of Michigan RSA #1 and RSA #2, Inc.   
Shares    100   

Pacific Telecom Cellular, Inc.

   100%    100    Y ALLTEL Wireless of Mississippi RSA #5, LLC    M’ship
interest    1,000   

ALLTEL Communications Wireless, Inc.

   100%    100%    N ALLTEL Wireless of North Louisiana, LLC    Shares    1,000
  

ALLTEL Communications Wireless, Inc.

   100%    100%    N ALLTEL Wireless of Shreveport, LLC    Shares    1,000   

ALLTEL Communications Wireless, Inc.

   100%    100%    N ALLTEL Wireless of Texarkana, LLC    Shares    1,000   

ALLTEL Communications Wireless, Inc.

   100%    100%    N ALLTEL Wireless of Wisconsin Appleton-Oshkosh-Neenah
MSA, LLC    Shares    1,000   

UC/PTC of Wisconsin, LLC

   100%    100%    N ALLTEL Wireless of Wisconsin RSA #1, LLC    Shares    1,000
  

UC/PTC of Wisconsin, LLC

   100%    100%    N ALLTEL Wireless of Wisconsin RSA #10, LLC    Shares   
1,000   

Universal Cellular, Inc.

   100%    100%    N ALLTEL Wireless of Wisconsin RSA #2, LLC    Shares    1,000
  

UC/PTC of Wisconsin, LLC

   100%    100%    N ALLTEL Wireless of Wisconsin RSA #3, LLC    Shares    1,000
  

UC/PTC of Wisconsin, LLC

   100%    100%    N ALLTEL Wireless of Wisconsin RSA #6, LLC    Shares    1,000
  

UC/PTC of Wisconsin, LLC

   100%    100%    N ALLTEL Wireless of Wisconsin RSA #8, LLC    Shares    1,000
  

Pacific Telecom Cellular, Inc.

   100%    100%    N

 

4



--------------------------------------------------------------------------------

Name of Issuer

   Equity
Interest
Issued    Total
Shares
Outstanding   

Record and Beneficial Owner/
Grantor

  

Percentage
of
Ownership

  

Equity Interests
Pledged

  

Equity
Interest
certificated?

(Y/N)

Appleton-Oshkosh-Neenah MSA Limited Partnership    P’ship
interest    N/A   

ALLTEL Wireless of Wisconsin Appleton-Oshkosh-Neenah MSA, LLC

   30.79% GP and 68.0577% LP    30.79% GP and 68.0577% LP    N         

ALLTEL Communications, Inc.

   1.1523% GP    1.1523% GP    N Athens Cellular, Inc.    Shares    Info to be
provided
post-
closing   

ALLTEL Communications, Inc.

   8.85%    Info to be provided post closing    Y Cellular 2000, Inc.    M’ship
interest    25,000   

Midwest Wireless Communications, L.L.C.

   50%    12,500    Y Cellular of Southern Illinois, Inc.    Shares    300   

Southern Illinois Cellular Corp.

   66.70%    200    Y         

First Wireless, LLC

   33.30%    100    Y Celutel of Biloxi, Inc.    Shares    2,129,475   

Celutel, Inc.

   96.45%    2,053,903.512    Y Celutel, Inc.    Shares    100   

Alltel Communications Wireless of Louisiana, Inc.

   100%    100    Y Central Florida Cellular Telephone Company, Inc.    Shares
   200   

ALLTEL Communications, Inc.

   100%    200    Y Charleston-North Charleston MSA Limited Partnership   
P’ship
interest    N/A   

ALLTEL Communications, Inc.

   51% GP and 24% LP    51% GP and 24% LP    N Control Communications
Industries, Inc.    Shares    1,000   

CP National Corporation

   100%    1,000    Y Dynalex, Inc.    Shares    100,000   

Ocean Technology, Inc.

   100%    100,000    Y Eau Claire Cellular Telephone Limited Partnership   
P’ship
interest    N/A   

North-West Cellular of Eau Claire, Inc.

   11% GP    11% GP    N         

Eau Claire Cellular, Inc.

   33% GP and 56% LP    33% GP and 56% LP    N Eau Claire Cellular, Inc.   
Shares    400,000   

Pacific Telecom Cellular, Inc.

   100%    400,000    Y Fayetteville MSA Limited Partnership    P’ship
interest    N/A   

ALLTEL Communications, Inc.

   51.0% GP and 38.8990% LP    51.0% GP and 38.8990% LP    N First Wireless, LLC
   Common
interests    N/A   

Southern Illinois Cellular Corp.

   100%    100%    N Full Circle Insurance Limited    Shares    120,000   

ALLTEL Communications, Inc.

   100%    78,000    Y Georgia R.S.A #8 Partnership    P’ship
interest    N/A   

ALLTEL Communications, Inc.

   33.33% GP    33.33% GP    N Great Western Cellular Holdings, L.L.C.    Units
   N/A   

WWC Holding Co., Inc.

   100%    100%    N ID Holding, LLC    Common
interests    N/A   

WWC License LLC

   100%    100%    N

 

5



--------------------------------------------------------------------------------

Name of Issuer

   Equity
Interest
Issued    Total
Shares
Outstanding   

Record and Beneficial Owner/
Grantor

  

Percentage
of
Ownership

  

Equity
Interests
Pledged

  

Equity
Interest
certificated?

(Y/N)

Jackson Cellular Telephone Co., Inc.    Shares    15,653   

Celutel, Inc.

   96.33%    15,078.8984    Y KIN Network, Inc.    Shares    412,221   

ALLTEL Communications, Inc.

   100%    412,221    Y Las Cruces Cellular Telephone Company    P’ship
interest    N/A   

ALLTEL Communications of the Southwest Limited Partnership

   94.5792% GP    94.5792% GP    N         

WWC Holding Co., Inc.

   0.3388% GP    0.3388% GP    N Michigan RSA #9 Limited Partnership    P’ship
interest    N/A   

ALLTEL Communications of Michigan RSAs, Inc.

   43.82% GP & 0.4364% LP    43.82% GP and 0.4364% LP    N Midwest Wireless
Communications L.L.C.    Common
interests    N/A   

Midwest Wireless Holdings L.L.C.

   100%    100%    N Midwest Wireless Holdings L.L.C.    Common
interests    N/A   

ALLTEL Communications, Inc.

   100%    100%    N Midwest Wireless Iowa L.L.C.    Common
interests    N/A   

Midwest Wireless Holdings L.L.C.

   100%    100%    N Midwest Wireless Wisconsin L.L.C.    Common
interests    N/A   

Midwest Wireless Holdings L.L.C.

   100%    100%    N Minford Cellular Telephone Company    Shares    1,000   

ALLTEL Communications, Inc.

   100%    1,000    Y Missouri RSA #2 Partnership    P’ship
interest    N/A   

ALLTEL Communications, Inc.

   50% GP    50% GP    N Missouri RSA 4 Partnership    P’ship
interest    N/A   

ALLTEL Communications, Inc.

   47.50% GP    47.50% GP    N MVI Corp.    Shares    32,800   

ALLTEL Communications Wireless, Inc.

   100%    32,800    Y Northwest Arkansas RSA Limited Partnership    P’ship
interest    N/A   

ALLTEL Communications, Inc.

   51% GP    51% GP    N North-West Cellular of Eau Claire, Inc.    Shares   
39,000   

Pacific Telecom Cellular, Inc.

   100%    39,000    Y Ocean Technology, Inc.    Shares    100   

Control Communications Industries, Inc.

   100%    100    Y Ocean Technology International, Inc.    Shares    2,500   

Ocean Technology, Inc.

   100%    2,500    Y Ohio RSA 2 Limited Partnership    P’ship
interest    N/A   

ALLTEL Communications, Inc.

   67.471% GP and 10.843% LP    67.471% GP and 10.843% LP    N Ohio RSA 5
Limited Partnership    P’ship
interest    N/A   

ALLTEL Communications of Ohio No. 2, Inc.

   57.5% GP and 21.25% LP    57.5% GP and 21.25% LP    N Oklahoma RSA No. 4
South Partnership    P’ship
interest    N/A   

ALLTEL Communications, Inc.

   77.78% GP    77.78% GP    N

 

6



--------------------------------------------------------------------------------

Name of Issuer

   Equity
Interest
Issued    Total
Shares
Outstanding   

Record and Beneficial Owner/ Grantor

  

Percentage
of
Ownership

  

Equity
Interests
Pledged

  

Equity
Interest
certificated?

(Y/N)

Pacific Telecom Cellular of Washington, Inc.    Shares    100   

Pacific Telecom Cellular, Inc.

   100%    100    Y Pacific Telecom Cellular, Inc.    Shares    100   

ALLTEL Communications Wireless of Louisiana, Inc.

   100%    100    Y Pascagoula Cellular Partnership    P’ship
interest    N/A   

Celutel, Inc.

   33.9835% GP    33.9835% GP    N         

Pascagoula Cellular Services, Inc.

   59.2100% GP    59.2100% GP    N Pascagoula Cellular Services, Inc.    Shares
   200   

Celutel, Inc.

   100%    200    Y Petersburg Cellular Partnership    P’ship
interest    N/A   

ALLTEL Communications of Petersburg, Inc.

   92.9607% GP    92.9607% GP    N Pittsfield Cellular Telephone Company   
P’ship
interest    N/A   

ALLTEL Communications, Inc.

   23.75% GP    23.75% GP    N Radiofone, Inc.    Shares    1   

ALLTEL Communications, Inc.

   100%    1    Y RCTC Wholesale Corporation    Shares    1,000   

ALLTEL Communications Investments, Inc.

   37.5%    375    Y         

ALLTEL Communications, Inc.

   62.5%    625    Y Saginaw Bay Cellular Company    Shares    1,000   

ALLTEL Communications of Southern Michigan, Inc.

   100%    1,000    Y SakSat Georgia, Ltd.    N/A    N/A   

SakSat USA, LLC

   75%    65%    N Southern Illinois Cellular Corp.    Shares    14,035   

ALLTEL Communications, Inc.

   100%    14,035    Y Southern Illinois RSA Partnership    P’ship
interest    N/A   

Southern Illinois Cellular Corp.

   95.93% GP    95.93% GP    N         

First Wireless, LLC

   4.07% GP    4.07% GP    N Switch 2000 LLC    M’ship
interest    N/A   

Midwest Wireless Holdings L.L.C.

   100%    100%    N Telecor Cellular, Inc.    Shares    1,000   

ALLTEL Communications Wireless, Inc.

   100%    1,000    Y Texas RSA #11B Limited Partnership    P’ship
interest    N/A   

ALLTEL Communications Investments, Inc.

   32.0488% LP    32.0488% LP    N Texas RSA 7B2 Limited Partnership    P’ship
interest    N/A   

ALLTEL Communications, Inc.

   97.5% GP    97.5% GP    N Tucson 21 Cellular Limited Partnership    P’ship
interest    N/A   

ALLTEL Communications of the Southwest Limited Partnership

   4.762% GP    4.762% GP    N         

ALLTEL Communications, Inc.

   95.238% LP    95.238% LP    N

 

7



--------------------------------------------------------------------------------

Name of Issuer

   Equity
Interest
Issued    Total Shares
Outstanding   

Record and Beneficial Owner/ Grantor

  

Percentage
of
Ownership

  

Equity
Interests
Pledged

  

Equity
Interest
certificated?

(Y/N)

Tyler/Longview/Marshall MSA Limited Partnership    P’ship
interest    N/A   

ALLTEL Communications, Inc.

   40% GP and 20% LP    20% LP    N UC/PTC of Wisconsin, LLC    Shares    6,000
  

Pacific Telecom Cellular, Inc.

   85%    5,100    N         

Universal Cellular, Inc.

   15%    900    N Universal Cellular, Inc.    Shares    500   

ALLTEL Communications Wireless of Louisiana, Inc.

   100%    500    Y Virginia 10 RSA Limited Partnership    P’ship
interest    N/A   

ALLTEL Communications, Inc.

   33% LP    33% LP    N Virginia Cellular LLC    M’ship
interest    N/A   

WWC License LLC

   100%    100%    N Virginia RSA 2 Limited Partnership    P’ship
interest    N/A   

ALLTEL Communications of Virginia No. 1, Inc.

   66.51% GP and 3.493% LP    66.51% GP and 3.493% LP    N         

ALLTEL Communications, Inc.

   5% LP    5% LP    N Western CLEC Corporation    Shares    3,000   

WWC CLEC Holding Corporation

   100%    3,000    Y Western COG Corporation    Shares    1,000   

Western Wireless LLC

   100%    1,000    Y Western Wireless International Austria Corporation   
Shares    1,000   

Western Wireless International Corporation

   100%    1,000    Y Western Wireless International Bolivia III Corporation   
Shares    1,000   

Western Wireless International Corporation

   100%    1,000    Y Western Wireless International Corporation    Shares   
1,000   

Western Wireless International Holding Corporation

   100%    1,000    Y Western Wireless International Georgia Corporation   
Shares    1,000   

Western Wireless International Corporation

   100%    1,000    Y Western Wireless International Ghana Corporation    Shares
   1,000   

Western Wireless International Corporation

   100%    1,000    Y Western Wireless International Haiti Corporation    Shares
   1,000   

Western Wireless International Corporation

   100%    1,000    Y Western Wireless International Holding Corporation   
Shares    7,079.2079   

WWC Holding Co., Inc.

   100%    7,079.2079    Y Western Wireless International Ivory Coast
Corporation    Shares    1,000   

Western Wireless International Corporation

   100%    1,000    Y

 

8



--------------------------------------------------------------------------------

Name of Issuer

   Equity
Interest
Issued    Total
Shares
Outstanding   

Record and Beneficial Owner/ Grantor

  

Percentage
of
Ownership

  

Equity
Interests
Pledged

  

Equity
Interest
certificated?

(Y/N)

Western Wireless International Ivory Coast II Corporation    Shares    1,000   

Western Wireless International Ivory Coast Corporation

   100%    1,000    Y Western Wireless International Kosovo Corporation   
Shares    1,000   

Western Wireless International Holding Corporation

   100%    1,000    Y Western Wireless International SakSat Corporation   
Shares    1,000   

Western Wireless International Corporation

   100%    1,000    Y Western Wireless International Slovenia Corporation   
Shares    1,000   

Western Wireless International Corporation

   100%    1,000    Y Western Wireless International Slovenia II Corporation   
Shares    1,000   

Western Wireless International Corporation

   100%    1,000    Y Western Wireless LLC    M’ship
interest    100
M’ship
interests   

ALLTEL Communications, Inc.

   100%    100%    N Wisconsin RSA #1 Limited Partnership    P’ship
interest    N/A   

ALLTEL Wireless of Wisconsin RSA #1, LLC

   38.961% GP and 3.2466% LP    38.961% GP and 3.2466 LP    N Wisconsin RSA #2
Partnership    P’ship
interest    N/A   

ALLTEL Wireless of Wisconsin RSA #2, LLC

   99% GP    99% GP    N WWC CLEC Holding Corporation    Shares    1,000   

Western Wireless LLC

   100%    1,000    Y WWC Holding Co., Inc.    Shares    100   

Western Wireless LLC

   100%    100    Y WWC License Holding LLC    Common
interests    N/A   

Western Wireless LLC

   100%    100%    N WWC License LLC    Common
interests    N/A   

WWC License Holding LLC

   100%    100%    N WWC Systems Purchasing Corporation    Shares    1,000   

Western Wireless LLC

   100%    1,000    Y WWC Texas RSA Holding Corporation    Shares    1,000   

WWC License Holding LLC

   100%    1,000    Y WWC Texas RSA Limited Partnership    P’ship
interest    N/A   

WWC Texas RSA Holding Corporation

   1% GP    1% GP    N         

WWC License LLC

   88% LP    88% LP    N         

WWC Holding Co., Inc.

   11% LP    11% LP    N Youngstown-Warren MSA Limited Partnership    P’ship
interest    N/A   

ALLTEL Communications, Inc.

   40% GP and 60% LP    40% GP and 60% LP    N

 

9



--------------------------------------------------------------------------------

Pledged Debt

1. Global Intercompany Note dated November 16, 2007, issued by the Grantors as
Payors (as defined therein) to the Grantors as Payees (as defined therein).

2. Global Intercompany Note dated November 16, 2007, issued by the Non-Grantors
as Payors (as defined therein) to the Grantors as Payees (as defined therein).

 

10



--------------------------------------------------------------------------------

SCHEDULE II

Commercial Tort Claims

The following list includes all commercial tort claims of each Grantor (a) in
excess of $10,000,000 held by any Grantor and (b) for which a complaint has been
(i) filed in a court of competent jurisdiction or (ii) submitted to an
arbitrator of competent jurisdiction:

NONE.

 

SCH-2



--------------------------------------------------------------------------------

EXHIBIT I TO THE

SECURITY AGREEMENT

SUPPLEMENT NO.                      dated as of [     ], to the Pledge and
Security Agreement dated as of November 16, 2007 among, ALLTEL COMMUNICATIONS,
INC. (the “Borrower”), certain Subsidiaries of AllTel Corporation, a Delaware
corporation and parent of Borrower (the “Parent”), from time to time party
thereto and CITIBANK, N.A., as Administrative Agent for the Secured Parties (the
“Security Agreement”).

A. Reference is made to (i) the Credit Agreement dated as of November 16, 2007
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, Parent, CITIBANK, N.A., as Administrative
Agent, Swing Line Lender, and L/C Issuer, and each lender from time to time
party thereto (collectively, the “Lenders” and individually, a “Lender”),
(ii) each Secured Hedge Agreement and (iii) the Cash Management Obligations.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Security
Agreement referred to therein.

C. The Grantors have entered into the Security Agreement in order to induce
(x) the Lenders to make Loans and the L/C Issuers to issue Letters of Credit,
(y) the Hedge Banks to enter into and/or maintain Secured Hedge Agreements and
(z) the Cash Management Banks to provide Cash Management Services. Section 6.14
of the Security Agreement provides that additional Material Domestic
Subsidiaries of the Parent may become Grantors under the Security Agreement by
execution and delivery of an instrument in the form of this Supplement. The
undersigned Material Domestic Subsidiary (the “New Subsidiary”) is executing
this Supplement in accordance with the requirements of the Credit Agreement to
become a Grantor under the Security Agreement in order to induce (x) the Lenders
to make additional Loans and the L/C Issuers to issue additional Letters of
Credit, (y) the Hedge Banks to enter into and/or maintain Secured Hedge
Agreements and (z) the Cash Management Banks to provide Cash Management Services
and as consideration for (x) Loans previously made and Letters of Credit
previously issued, (y) Secured Hedge Agreements previously entered into and/or
maintained and (z) Cash Management Services previously provided.

Accordingly, the Administrative Agent and the New Subsidiary agree as follows:

SECTION 1. In accordance with Section 6.14 of the Security Agreement, the New
Subsidiary by its signature below becomes a Grantor under the Security Agreement
with the same force and effect as if originally named therein as a Grantor and
the New Subsidiary hereby (a) agrees to all the terms and provisions of the
Security Agreement applicable to it as a Grantor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct on and as of the date hereof. In furtherance of
the foregoing, the New Subsidiary, as security for the payment in full of the
Obligations does hereby create and grant to the Administrative Agent, its
successors and assigns, for the benefit of the Secured Parties, their successors
and assigns, a security interest in and lien on all of the New Subsidiary’s
right, title and interest in and to the Collateral (as defined in the Security
Agreement) of the New Subsidiary. Each reference to a “Grantor” in the Security
Agreement shall be deemed to include the New Subsidiary and each reference in
the Credit Agreement and any other Loan Document to a “Grantor” or a “Loan
Party” shall also be deemed to include the New Subsidiary. The Security
Agreement is hereby incorporated herein by reference.

 

EXHIBIT I-1



--------------------------------------------------------------------------------

SECTION 2. The New Subsidiary represents and warrants to the Administrative
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
as such enforceability may be limited by Debtor Relief Laws and by general
principles of equity.

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Administrative Agent
shall have received a counterpart of this Supplement that bears the signature of
the New Subsidiary, and the Administrative Agent has executed a counterpart
hereof. Delivery of an executed signature page to this Supplement by facsimile
transmission or other electronic communication shall be as effective as delivery
of a manually signed counterpart of this Supplement.

SECTION 4. The New Subsidiary hereby represents and warrants that (a) set forth
on Schedule I attached hereto is true and correct information regarding any and
all Collateral of the New Subsidiary and the Equity Interests of such New
Subsidiary held by others and (b) set forth under its signature hereto is the
true and correct legal name of the New Subsidiary, its jurisdiction of
formation, the identity of type of organization of such New Subsidiary, the
location of its chief executive office, its Federal Taxpayer Identification
Number and its organizational identification number, as applicable. Schedule I
shall be incorporated into, and after the date hereof be deemed part of, the
Perfection Certificate.

SECTION 5. Except as expressly supplemented hereby, the Security Agreement shall
remain in full force and effect.

SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 7. If any provision of this Supplement is held to be illegal, invalid or
unenforceable, the legality, validity and enforceability of the remaining
provisions of this Supplement and the other Loan Documents shall not be affected
or impaired thereby. The invalidity of a provision in a particular jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction. To the maximum extent permitted by applicable law, the parties
hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 6.01 of the Security Agreement.

SECTION 9. The New Subsidiary agrees to reimburse the Administrative Agent for
its reasonable out-of-pocket expenses in connection with the execution and
delivery of this Supplement, including the reasonable fees, other charges and
disbursements of counsel for the Administrative Agent.

[Signatures on following page]

 

EXHIBIT I-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Security Agreement as of the day and year first
above written.

 

[NAME OF NEW SUBSIDIARY]   By:         Name:     Title: Jurisdiction of
Formation: Address Of Chief Executive Office: Identity or Type of Organization:
Federal Taxpayer Identification Number: Organizational Identification Number:
CITIBANK, N.A.,   as Administrative Agent   By:         Name:     Title:

 

EXHIBIT I-3



--------------------------------------------------------------------------------

SCHEDULE I

TO SUPPLEMENTAL NO. __ TO THE

SECURITY AGREEMENT

LOCATION OF COLLATERAL (INCLUDING COLLATERAL IN THE POSSESSION OF OTHERS)

 

Description

   Location   

REAL PROPERTY

 

Entity of Record

  

Common Name and Address

   Owned or
Leased    Fair Market
Value (if
owned)         

LOCATIONS OF TOWER ASSETS

 

ID Site

   Site Name    Address    City,
State, Zip    County, State    Latitude/
Longitude    Agreement
Type                  

EQUITY INTERESTS DIRECTLY HELD BY NEW SUBSIDIARY

 

Issuer

   Number of
Certificate    Registered
Owner    Number and
Class of Equity
Interests    Percentage of
Equity Interests            



--------------------------------------------------------------------------------

EQUITY INTERESTS ISSUED BY NEW SUBSIDIARY

 

Number of
Certificate

   Registered
Owner    Number and
Class of Equity
Interests    Percentage of
Equity Interests         

DEBT SECURITIES

 

Issuer

   Principal
Amount    Date of
Note    Maturity
Date         

PATENTS AND PATENT LICENSES

 

Alltel Entity

   Filing Date    Application No.    Patent No.    Issue Date            

TRADEMARKS AND TRADEMARK LICENSES

 

Mark

   Application No.    Filing Date    Reg. No.    Reg. Date    Alltel
Entity               

COPYRIGHTS AND COPYRIGHT LICENSES

 

Mark

   Application No.    Filing Date    Reg. No.    Reg. Date    Alltel
Entity               

 

5



--------------------------------------------------------------------------------

DEPOSIT ACCOUNTS AND SECURITIES INVESTMENT ACCOUNTS

 

Grantor

   Bank or
Securities
Intermediary    Address    ABA# (if
relevant)    Account
Number    Type of
Account               

COMMERCIAL TORT CLAIMS

The following list includes all commercial tort claims of each Grantor (a) in
excess of $10,000,000 held by any Grantor and (b) for which a complaint has been
(i) filed in a court of competent jurisdiction or (ii) submitted to an
arbitrator of competent jurisdiction:

[disclosure, if any, to be provided]

LETTER OF CREDIT RIGHTS

 

Issuer

   Beneficiary    Amount    Issue
Date    Expiry
Date            

 

6



--------------------------------------------------------------------------------

Exhibit II

FORM OF

PERFECTION CERTIFICATE

Provided separately.

 

7



--------------------------------------------------------------------------------

Exhibit III

FORM OF

PATENT SECURITY AGREEMENT

(SHORT-FORM)

PATENT SECURITY AGREEMENT, dated as of [            ], 2007, among ALLTEL
COMMUNICATIONS, INC. (the “Borrower”), certain Subsidiaries of AllTel
Corporation, a Delaware corporation and parent of Borrower (the “Parent”), from
time to time party hereto and CITIBANK, N.A., as Administrative Agent for the
Secured Parties (as defined below).

Reference is made to the Pledge and Security Agreement dated as of November 16,
2007 (as amended, supplemented or otherwise modified from time to time, the
“Security Agreement”), among the Borrower, certain Subsidiaries of the Parent
from time to time party thereto and the Administrative Agent. The Secured
Parties’ agreements in respect of extensions of credit to the Borrower are set
forth in the Credit Agreement dated as of November 16, 2007 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, Parent, CITIBANK, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer, and each lender from time to time party thereto
(collectively, the “Lenders” and individually, a “Lender”). Each of the
Subsidiaries party hereto is an affiliate of the Borrower and will derive
substantial benefits from the extension of credit to the Borrower pursuant to
the Credit Agreement and is willing to execute and deliver this Agreement in
order to induce the Lenders to extend such credit. Accordingly, the parties
hereto agree as follows:

Section 1. Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Security Agreement. The rules
of construction specified in Article I of the Credit Agreement also apply to
this Agreement.

Section 2. Grant of Security Interest. As security for the payment in full of
the Obligations, each Grantor, pursuant to and in accordance with the Security
Agreement, did and hereby pledges and grants to the Administrative Agent, its
successors and assigns, for the benefit of the Secured Parties, a security
interest in, all right, title and interest in, to or under any and all of the
following assets and properties now owned or at any time hereafter acquired by
such Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest (collectively, the “Patent Collateral”):

(a) all patents in the United States or the equivalent thereof in any other
country in or to which such Grantor now or hereafter has any right, title or
interest therein, all registrations and recordings thereof, and patent
applications in the United States or the equivalent thereof in any other
country, including registrations, recordings and pending applications in the
USPTO or any similar offices in any other country and all rights therein
provided by international treaties or conventions, (b) all reissues,
continuations, divisions, continuations-in-part, renewals, improvements, patents
issued upon re-examinations, or extensions thereof, and the inventions disclosed
or claimed therein, including the right to make, use and/or sell the inventions
disclosed or claimed therein, and (c) all rights corresponding thereto
throughout the world.

Section 3. Termination. This Agreement is made to secure the satisfactory
payment of the Obligations. This Patent Security Agreement and the security
interest granted hereby shall terminate with respect to all of a Grantor’s
Obligations and any Lien arising therefrom shall be automatically



--------------------------------------------------------------------------------

released upon termination of the Security Agreement or release of such Grantor’s
obligations thereunder. The Administrative Agent shall, in connection with any
termination or release herein or under the Security Agreement, execute and
deliver to any Grantor as such Grantor may request, an instrument in writing
releasing the security interest in the Patent Collateral acquired under this
Agreement. Additionally, upon such satisfactory payment, the Administrative
Agent shall reasonably cooperate with any efforts made by a Grantor to make of
record or otherwise confirm such satisfaction including, but not limited to, the
release and/or termination of this Agreement and any security interest in, to or
under the Patent Collateral.

Section 4. Supplement to the Security Agreement. The security interests granted
to the Administrative Agent herein are granted in furtherance, and not in
limitation of, the security interests granted to the Administrative Agent
pursuant to the Security Agreement. Each Grantor hereby acknowledges and affirms
that the rights and remedies of the Administrative Agent with respect to the
Patent Collateral are more fully set forth in the Security Agreement, the terms
and provisions of which are hereby incorporated herein by reference as if fully
set forth herein. In the event of any conflict between the terms of this
Agreement and the Security Agreement, the terms of the Security Agreement shall
govern.

Section 5. Representations and Warranties. The Borrower represents and warrants,
as to itself and the other Grantors, to the Administrative Agent and the Secured
Parties, that a true and correct list of all of the existing Patent Collateral
consisting of U.S. Patent registrations or applications owned by the Grantor, in
whole or in part, is set forth in Schedule I.

Section 6. Counterparts. This Patent Security Agreement may be executed in one
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

Section 7. Miscellaneous. The provisions of Article VI of the Security Agreement
are hereby incorporated by reference.

[Signatures on following page]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

ALLTEL COMMUNICATIONS, INC.,   as Borrower   By:   /s/ Sharilyn S. Gasaway    
Name: Sharilyn S. Gasaway    

Title:  Executive Vice President and
Chief Financial Officer

 

Signature Page for

Patent Security Agreement



--------------------------------------------------------------------------------

EACH OF THE GRANTORS LISTED ON ANNEX A HERETO

By:   /s/ Sharilyn S. Gasaway   Name: Sharilyn S. Gasaway   Title: Authorized
Signatory

 

Signature Page for

Patent Security Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A.,   as Administrative Agent   By:   /s/ Ross A. MacIntyre    
Name: Ross A. MacIntyre     Title: Vice President/Managing Director

 

Signature Page for

Patent Security Agreement



--------------------------------------------------------------------------------

Annex A

List of Parent Subsidiaries and Borrower Subsidiaries that are Grantors

 

1. ACI Procurement Company LP

2. ALLTEL Cellular Associates of Arkansas Limited Partnership

3. Alltel Communications Finance, Inc.

4. ALLTEL Communications Investments, Inc.

5. ALLTEL Communications of Michigan RSA #4, Inc.

6. ALLTEL Communications of Michigan RSA #6 Cellular Limited Partnership

7. ALLTEL Communications of Michigan RSAs, Inc.

8. ALLTEL Communications of Mississippi RSA #2, Inc.

9. ALLTEL Communications of Mississippi RSA #6, Inc.

10. ALLTEL Communications of Mississippi RSA #7, Inc.

11. ALLTEL Communications of Nebraska, Inc.

12. ALLTEL Communications of New Mexico, Inc.

13. ALLTEL Communications of North Arkansas, Inc.

14. ALLTEL Communications of North Louisiana Cellular Limited Partnership

15. ALLTEL Communications of Ohio No. 2, Inc.

16. ALLTEL Communications of Ohio No. 3, Inc.

17. ALLTEL Communications of Petersburg, Inc.

18. ALLTEL Communications of Pine Bluff, LLC

19. ALLTEL Communications of Saginaw, Inc.

20. ALLTEL Communications of South Arkansas, Inc.

21. ALLTEL Communications of Southern Michigan Cellular Limited Partnership

22. ALLTEL Communications of Southern Michigan, Inc.

23. ALLTEL Communications of Southwest Arkansas Cellular Limited Partnership

24. ALLTEL Communications of Texarkana, Inc.

25. ALLTEL Communications of Texas Limited Partnership

26. ALLTEL Communications of the Southwest Limited Partnership

27. ALLTEL Communications of Virginia No. 1, Inc.

28. ALLTEL Communications of Virginia, Inc.

29. ALLTEL Communications Southwest Holdings, Inc.

30. ALLTEL Communications Wireless of Louisiana, Inc.

31. ALLTEL Communications Wireless, Inc.

32. ALLTEL Communications, Inc.

33. Alltel Group

34. Alltel Group LLC

35. Alltel Incentives LLC

36. ALLTEL International Holding, Inc.

37. ALLTEL Investments, Inc.

38. ALLTEL Mobile of Louisiana, LLC

39. ALLTEL Newco LLC

40. ALLTEL Ohio Limited Partnership

41. ALLTEL Properties, LLC

42. ALLTEL Remote Access, Inc.

43. ALLTEL Telelink, Inc.

44. ALLTEL Wireless Holdings of Nebraska, Inc.

45. ALLTEL Wireless Holdings, LLC

46. ALLTEL Wireless of Alexandria, LLC

47. ALLTEL Wireless of LaCrosse, LLC

Signature Page for

Patent Security Agreement



--------------------------------------------------------------------------------

48. ALLTEL Wireless of Michigan RSA #1 and RSA #2, Inc.

49. ALLTEL Wireless of Mississippi RSA #5, LLC

50. ALLTEL Wireless of North Louisiana, LLC

51. ALLTEL Wireless of Shreveport, LLC

52. ALLTEL Wireless of Texarkana, LLC

53. ALLTEL Wireless of Wisconsin Appleton-Oshkosh- Neenah MSA, LLC

54. ALLTEL Wireless of Wisconsin RSA #1, LLC

55. ALLTEL Wireless of Wisconsin RSA #10, LLC

56. ALLTEL Wireless of Wisconsin RSA #2, LLC

57. ALLTEL Wireless of Wisconsin RSA #3, LLC

58. ALLTEL Wireless of Wisconsin RSA #6, LLC

59. ALLTEL Wireless of Wisconsin RSA #8, LLC

60. Appleton-Oshkosh-Neenah MSA Limited Partnership

61. Cellular of Southern Illinois, Inc.

62. Celutel, Inc.

63. Central Florida Cellular Telephone Company, Inc.

64. Control Communications Industries, Inc.

65. CP National Corporation

66. Dynalex, Inc.

67. Eau Claire Cellular Telephone Limited Partnership

68. Eau Claire Cellular, Inc.

69. First Wireless, LLC

70. Great Western Cellular Holdings, LLC

71. ID Holding, LLC

72. KIN Network, Inc.

73. Midwest Wireless Communications L.L.C.

74. Midwest Wireless Holdings L.L.C.

75. Midwest Wireless Iowa L.L.C.

76. Midwest Wireless Wisconsin L.L.C.

77. Minford Cellular Telephone Company

78. MVI Corp.

79. N12AR, LLC

80. North-West Cellular of Eau Claire, Inc.

81. Ocean Technology International, Inc.

82. Ocean Technology, Inc.

83. Pacific Telecom Cellular of Washington, Inc.

84. Pacific Telecom Cellular, Inc.

85. Pascagoula Cellular Services, Inc.

86. Radiofone, Inc.

87. RCTC Wholesale Corporation

88. Saginaw Bay Cellular Company

89. Six Zulu Echo, LLC

90. Southern Illinois Cellular Corp.

91. Southern Illinois RSA Partnership

92. Switch 2000 LLC

93. Telecor Cellular, Inc.

94. Tucson 21 Cellular Limited Partnership

95. UC/PTC of Wisconsin, LLC

96. Universal Cellular, Inc.

97. Virginia Cellular LLC

98. Western CLEC Corporation



--------------------------------------------------------------------------------

99. Western COG Corporation

100. Western Wireless International Austria Corporation

101. Western Wireless International Bolivia III Corporation

102. Western Wireless International Corporation

103. Western Wireless International Georgia Corporation

104. Western Wireless International Ghana Corporation

105. Western Wireless International Haiti Corporation

106. Western Wireless International Holding Corporation

107. Western Wireless International Ivory Coast Corporation

108. Western Wireless International Ivory Coast II Corporation

109. Western Wireless International Kosovo Corporation

110. Western Wireless International SakSat Corporation

111. Western Wireless International Slovenia Corporation

112. Western Wireless International Slovenia II Corporation

113. Western Wireless LLC

114. WWC CLEC Holding Corporation

115. WWC Holding Co., Inc.

116. WWC License Holding LLC

117. WWC License LLC

118. WWC Systems Purchasing Corporation

119. WWC Texas RSA Holding Corporation

120. WWC Texas RSA Limited Partnership

121. Youngstown-Warren MSA Limited Partnership



--------------------------------------------------------------------------------

Schedule I

Short Particulars of U.S. Patent Collateral

Signature Page for

Patent Security Agreement



--------------------------------------------------------------------------------

Exhibit IV

FORM OF

TRADEMARK SECURITY AGREEMENT

(SHORT-FORM)

TRADEMARK SECURITY AGREEMENT, dated as of [            ], 2007, among ALLTEL
COMMUNICATIONS, INC. (the “Borrower”), certain Subsidiaries of ALLTEL
Corporation, a Delaware corporation and parent of Borrower (the “Parent”), from
time to time party hereto and CITIBANK, N.A., as Administrative Agent for the
Secured Parties (as defined below).

Reference is made to the Pledge and Security Agreement dated as of November 16,
2007 (as amended, supplemented or otherwise modified from time to time, the
“Security Agreement”), among the Borrower, certain Subsidiaries of the Borrower
from time to time party thereto and the Administrative Agent. The Secured
Parties’ agreements in respect of extensions of credit to the Borrower are set
forth in the Credit Agreement dated as of November 16, 2007 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, Parent, CITIBANK, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer, and each lender from time to time party thereto
(collectively, the “Lenders” and individually, a “Lender”). Each of the
Subsidiaries party hereto is an affiliate of the Borrower and will derive
substantial benefits from the extension of credit to the Borrower pursuant to
the Credit Agreement and is willing to execute and deliver this Agreement in
order to induce the Lenders to extend such credit. Accordingly, the parties
hereto agree as follows:

Section 1. Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Security Agreement. The rules
of construction specified in Article I of the Credit Agreement also apply to
this Agreement.

Section 2. Grant of Security Interest. As security for the payment in full of
the Obligations, each Grantor, pursuant to and in accordance with the Security
Agreement, did and hereby pledges and grants to the Administrative Agent, its
successors and assigns, for the benefit of the Secured Parties, a security
interest in, all right, title and interest in, to or under any and all of the
following assets and properties now owned or at any time hereafter acquired by
such Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest (collectively, the “Trademark Collateral”):

(a) all trademarks, service marks, trade names, corporate names, company names,
business names, Internet domain names, trade dress, logos, designs and general
intangibles of a like nature, fictitious business names, other source or
business identifiers, now existing or hereafter adopted or acquired, including
without limitation, all registrations and recordings thereof, and all
registration and recording applications filed in connection therewith, including
registrations and registration applications in the USPTO or any similar offices
in any State of the United States or any other country or any political
subdivision thereof, and all extensions or renewals thereof, as well as any
unregistered or common law trademarks and service marks used by a Grantor and
(b) all goodwill connected with the use of and symbolized thereby, and (c) all
other assets, rights and interests that uniquely reflect or embody such
goodwill.

Section 3. Termination. This Agreement is made to secure the satisfactory
payment of the Obligations. This Trademark Security Agreement and the security
interest granted hereby shall terminate with respect to all of a Grantor’s
Obligations and any Lien arising therefrom shall be



--------------------------------------------------------------------------------

automatically released upon termination of the Security Agreement or release of
such Grantor’s obligations thereunder. The Administrative Agent shall, in
connection with any termination or release herein or under the Security
Agreement, execute and deliver to any Grantor as such Grantor may request, an
instrument in writing releasing the security interest in the Trademark
Collateral acquired under this Agreement. Additionally, upon such satisfactory
payment, the Administrative Agent shall reasonably cooperate with any efforts
made by a Grantor to make of record or otherwise confirm such satisfaction
including, but not limited to, the release and/or termination of this Agreement
and any security interest in, to or under the Trademark Collateral.

Section 4. Supplement to the Security Agreement. The security interests granted
to the Administrative Agent herein are granted in furtherance, and not in
limitation of, the security interests granted to the Administrative Agent
pursuant to the Security Agreement. Each Grantor hereby acknowledges and affirms
that the rights and remedies of the Administrative Agent with respect to the
Trademark Collateral are more fully set forth in the Security Agreement, the
terms and provisions of which are hereby incorporated herein by reference as if
fully set forth herein. In the event of any conflict between the terms of this
Agreement and the Security Agreement, the terms of the Security Agreement shall
govern.

Section 5. Representations and Warranties. The Borrower represents and warrants,
as to itself and the other Grantors, to the Administrative Agent and the Secured
Parties, that a true and correct list of all of the existing Trademark
Collateral consisting of U.S. Trademark registrations or applications owned by
the Grantor, in whole or in part, is set forth in Schedule I.

Section 6. Counterparts. This Trademark Security Agreement may be executed in
one or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

Section 7. Miscellaneous. The provisions of Article VI of the Security Agreement
are hereby incorporated by reference.

[Signatures on following page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

ALLTEL COMMUNICATIONS, INC., as Borrower

By:   /s/ Sharilyn S. Gasaway   Name:   Sharilyn S. Gasaway   Title:  

Executive Vice President and

Chief Financial Officer

Signature Page for

Trademark Security Agreement



--------------------------------------------------------------------------------

EACH OF THE GRANTORS LISTED ON ANNEX A HERETO

By:   /s/ Sharilyn S. Gasaway   Name:   Sharilyn S. Gasaway   Title:  
Authorized Signatory

Signature Page for

Trademark Security Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A.,
as Administrative Agent

By:   /s/ Ross A. MacIntyre   Name:   Ross A. MacIntyre   Title:   Vice
President/Managing Director

Signature Page for

Trademark Security Agreement



--------------------------------------------------------------------------------

Annex A

List of Parent Subsidiaries and Borrower Subsidiaries that are Grantors

 

1. ACI Procurement Company LP

2. ALLTEL Cellular Associates of Arkansas Limited Partnership

3. Alltel Communications Finance, Inc.

4. ALLTEL Communications Investments, Inc.

5. ALLTEL Communications of Michigan RSA #4, Inc.

6. ALLTEL Communications of Michigan RSA #6 Cellular Limited Partnership

7. ALLTEL Communications of Michigan RSAs, Inc.

8. ALLTEL Communications of Mississippi RSA #2, Inc.

9. ALLTEL Communications of Mississippi RSA #6, Inc.

10. ALLTEL Communications of Mississippi RSA #7, Inc.

11. ALLTEL Communications of Nebraska, Inc.

12. ALLTEL Communications of New Mexico, Inc.

13. ALLTEL Communications of North Arkansas, Inc.

14. ALLTEL Communications of North Louisiana Cellular Limited Partnership

15. ALLTEL Communications of Ohio No. 2, Inc.

16. ALLTEL Communications of Ohio No. 3, Inc.

17. ALLTEL Communications of Petersburg, Inc.

18. ALLTEL Communications of Pine Bluff, LLC

19. ALLTEL Communications of Saginaw, Inc.

20. ALLTEL Communications of South Arkansas, Inc.

21. ALLTEL Communications of Southern Michigan Cellular Limited Partnership

22. ALLTEL Communications of Southern Michigan, Inc.

23. ALLTEL Communications of Southwest Arkansas Cellular Limited Partnership

24. ALLTEL Communications of Texarkana, Inc.

25. ALLTEL Communications of Texas Limited Partnership

26. ALLTEL Communications of the Southwest Limited Partnership

27. ALLTEL Communications of Virginia No. 1, Inc.

28. ALLTEL Communications of Virginia, Inc.

29. ALLTEL Communications Southwest Holdings, Inc.

30. ALLTEL Communications Wireless of Louisiana, Inc.

31. ALLTEL Communications Wireless, Inc.

32. ALLTEL Communications, Inc.

33. Alltel Group

34. Alltel Group LLC

35. Alltel Incentives LLC

36. ALLTEL International Holding, Inc.

37. ALLTEL Investments, Inc.

38. ALLTEL Mobile of Louisiana, LLC

39. ALLTEL Newco LLC

40. ALLTEL Ohio Limited Partnership

41. ALLTEL Properties, LLC

42. ALLTEL Remote Access, Inc.

43. ALLTEL Telelink, Inc.

44. ALLTEL Wireless Holdings of Nebraska, Inc.

45. ALLTEL Wireless Holdings, LLC

46. ALLTEL Wireless of Alexandria, LLC

47. ALLTEL Wireless of LaCrosse, LLC



--------------------------------------------------------------------------------

48. ALLTEL Wireless of Michigan RSA #1 and RSA #2, Inc.

49. ALLTEL Wireless of Mississippi RSA #5, LLC

50. ALLTEL Wireless of North Louisiana, LLC

51. ALLTEL Wireless of Shreveport, LLC

52. ALLTEL Wireless of Texarkana, LLC

53. ALLTEL Wireless of Wisconsin Appleton-Oshkosh- Neenah MSA, LLC

54. ALLTEL Wireless of Wisconsin RSA #1, LLC

55. ALLTEL Wireless of Wisconsin RSA #10, LLC

56. ALLTEL Wireless of Wisconsin RSA #2, LLC

57. ALLTEL Wireless of Wisconsin RSA #3, LLC

58. ALLTEL Wireless of Wisconsin RSA #6, LLC

59. ALLTEL Wireless of Wisconsin RSA #8, LLC

60. Appleton-Oshkosh-Neenah MSA Limited Partnership

61. Cellular of Southern Illinois, Inc.

62. Celutel, Inc.

63. Central Florida Cellular Telephone Company, Inc.

64. Control Communications Industries, Inc.

65. CP National Corporation

66. Dynalex, Inc.

67. Eau Claire Cellular Telephone Limited Partnership

68. Eau Claire Cellular, Inc.

69. First Wireless, LLC

70. Great Western Cellular Holdings, LLC

71. ID Holding, LLC

72. KIN Network, Inc.

73. Midwest Wireless Communications L.L.C.

74. Midwest Wireless Holdings L.L.C.

75. Midwest Wireless Iowa L.L.C.

76. Midwest Wireless Wisconsin L.L.C.

77. Minford Cellular Telephone Company

78. MVI Corp.

79. N12AR, LLC

80. North-West Cellular of Eau Claire, Inc.

81. Ocean Technology International, Inc.

82. Ocean Technology, Inc.

83. Pacific Telecom Cellular of Washington, Inc.

84. Pacific Telecom Cellular, Inc.

85. Pascagoula Cellular Services, Inc.

86. Radiofone, Inc.

87. RCTC Wholesale Corporation

88. Saginaw Bay Cellular Company

89. Six Zulu Echo, LLC

90. Southern Illinois Cellular Corp.

91. Southern Illinois RSA Partnership

92. Switch 2000 LLC

93. Telecor Cellular, Inc.

94. Tucson 21 Cellular Limited Partnership

95. UC/PTC of Wisconsin, LLC

96. Universal Cellular, Inc.

97. Virginia Cellular LLC

98. Western CLEC Corporation



--------------------------------------------------------------------------------

99. Western COG Corporation

100. Western Wireless International Austria Corporation

101. Western Wireless International Bolivia III Corporation

102. Western Wireless International Corporation

103. Western Wireless International Georgia Corporation

104. Western Wireless International Ghana Corporation

105. Western Wireless International Haiti Corporation

106. Western Wireless International Holding Corporation

107. Western Wireless International Ivory Coast Corporation

108. Western Wireless International Ivory Coast II Corporation

109. Western Wireless International Kosovo Corporation

110. Western Wireless International SakSat Corporation

111. Western Wireless International Slovenia Corporation

112. Western Wireless International Slovenia II Corporation

113. Western Wireless LLC

114. WWC CLEC Holding Corporation

115. WWC Holding Co., Inc.

116. WWC License Holding LLC

117. WWC License LLC

118. WWC Systems Purchasing Corporation

119. WWC Texas RSA Holding Corporation

120. WWC Texas RSA Limited Partnership

121. Youngstown-Warren MSA Limited Partnership



--------------------------------------------------------------------------------

Schedule I to

Trademark Security Agreement Supplement

United States Trademarks, Service Marks and Trademark Applications

 

Trademark or Service Mark

   Serial No.    Reg. No.    Reg. Date    Grantor                        

 

Trademark or Service Mark Application

   Serial No.    Date Filed    Grantor                  



--------------------------------------------------------------------------------

Exhibit V

FORM OF

COPYRIGHT SECURITY AGREEMENT

(SHORT-FORM)

COPYRIGHT SECURITY AGREEMENT, dated as of [            ], 2007, among ALLTEL
COMMUNICATIONS, INC. (the “Borrower”), certain Subsidiaries of ALLTEL
Corporation, a Delaware corporation and parent of Borrower (the “Parent”), from
time to time party hereto and CITIBANK, N.A., as Administrative Agent for the
Secured Parties (as defined below).

Reference is made to the Pledge and Security Agreement dated as of November 16,
2007 (as amended, supplemented or otherwise modified from time to time, the
“Security Agreement”), among the Borrower, certain Subsidiaries of the Borrower
from time to time party thereto and the Administrative Agent. The Secured
Parties’ agreements in respect of extensions of credit to the Borrower are set
forth in the Credit Agreement dated as of November 16, 2007 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, Parent, CITIBANK, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer, and each lender from time to time party thereto
(collectively, the “Lenders” and individually, a “Lender”). Each of the
Subsidiaries party hereto is an affiliate of the Borrower and will derive
substantial benefits from the extension of credit to the Borrower pursuant to
the Credit Agreement and is willing to execute and deliver this Agreement in
order to induce the Lenders to extend such credit. Accordingly, the parties
hereto agree as follows:

Section 1. Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Security Agreement. The rules
of construction specified in Article I of the Credit Agreement also apply to
this Agreement.

Section 2. Grant of Security Interest. As security for the payment in full of
the Obligations, each Grantor, pursuant to and in accordance with the Security
Agreement, did and hereby pledges and grants to the Administrative Agent, its
successors and assigns, for the benefit of the Secured Parties, a security
interest in, all right, title and interest in, to or under any and all of the
following assets and properties now owned or at any time hereafter acquired by
such Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest (collectively, the “Copyright Collateral”):

(a) all copyright rights in any work subject to the copyright laws of the United
States or any other country, whether as author, assignee, transferee or
otherwise, and (b) all registrations and applications for registration of any
such copyright in the United States or any other country, including
registrations, recordings, supplemental registrations and pending applications
for registration in the USCO or any foreign equivalent office.

Section 3. Termination. This Agreement is made to secure the satisfactory
payment of the Obligations. This Copyright Security Agreement and the security
interest granted hereby shall terminate with respect to all of a Grantor’s
Obligations and any Lien arising therefrom shall be automatically released upon
termination of the Security Agreement or release of such Grantor’s obligations
thereunder. The Administrative Agent shall, in connection with any termination
or release herein or under the Security Agreement, execute and deliver to any
Grantor as such Grantor may request, an instrument in writing releasing the
security interest in the Copyright Collateral acquired under this Agreement.
Additionally, upon such satisfactory payment, the Administrative Agent shall
reasonably cooperate with any efforts made by a Grantor to make of record or
otherwise confirm such satisfaction including, but not limited to, the release
and/or termination of this Agreement and any security interest in, to or under
the Copyright Collateral.

 

1



--------------------------------------------------------------------------------

Section 4. Supplement to the Security Agreement. The security interests granted
to the Administrative Agent herein are granted in furtherance, and not in
limitation of, the security interests granted to the Administrative Agent
pursuant to the Security Agreement. Each Grantor hereby acknowledges and affirms
that the rights and remedies of the Administrative Agent with respect to the
Copyright Collateral are more fully set forth in the Security Agreement, the
terms and provisions of which are hereby incorporated herein by reference as if
fully set forth herein. In the event of any conflict between the terms of this
Agreement and the Security Agreement, the terms of the Security Agreement shall
govern.

Section 5. Representations and Warranties. The Borrower represents and warrants,
as to itself and the other Grantors, to the Administrative Agent and the Secured
Parties, that a true and correct list of all of the existing Copyright
Collateral consisting of U.S. Copyright registrations or applications owned by
the Grantor, in whole or in part, is set forth in Schedule I.

Section 6. Counterparts. This Copyright Security Agreement may be executed in
one or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

Section 7. Miscellaneous. The provisions of Article VI of the Security Agreement
are hereby incorporated by reference.

[Signatures on following page]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

ALLTEL COMMUNICATIONS, INC.,
as Borrower

By:   /s/ Sharilyn S. Gasaway   Name:   Sharilyn S. Gasaway   Title:  

Executive Vice President and

Chief Financial Officer

Signature Page for

Copyright Security Agreement



--------------------------------------------------------------------------------

EACH OF THE GRANTORS LISTED ON ANNEX A HERETO

By:   /s/ Sharilyn S. Gasaway   Name:   Sharilyn S. Gasaway   Title:  
Authorized Signatory

Signature Page for

Copyright Security Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A.,
as Administrative Agent

By:   /s/ Ross A. MacIntyre   Name:   Ross A. MacIntyre   Title:   Vice
President/Managing Director

Signature Page for

Copyright Security Agreement



--------------------------------------------------------------------------------

Annex A

List of Parent Subsidiaries and Borrower Subsidiaries that are Grantors

 

1. ACI Procurement Company LP

2. ALLTEL Cellular Associates of Arkansas Limited Partnership

3. Alltel Communications Finance, Inc.

4. ALLTEL Communications Investments, Inc.

5. ALLTEL Communications of Michigan RSA #4, Inc.

6. ALLTEL Communications of Michigan RSA #6 Cellular Limited Partnership

7. ALLTEL Communications of Michigan RSAs, Inc.

8. ALLTEL Communications of Mississippi RSA #2, Inc.

9. ALLTEL Communications of Mississippi RSA #6, Inc.

10. ALLTEL Communications of Mississippi RSA #7, Inc.

11. ALLTEL Communications of Nebraska, Inc.

12. ALLTEL Communications of New Mexico, Inc.

13. ALLTEL Communications of North Arkansas, Inc.

14. ALLTEL Communications of North Louisiana Cellular Limited Partnership

15. ALLTEL Communications of Ohio No. 2, Inc.

16. ALLTEL Communications of Ohio No. 3, Inc.

17. ALLTEL Communications of Petersburg, Inc.

18. ALLTEL Communications of Pine Bluff, LLC

19. ALLTEL Communications of Saginaw, Inc.

20. ALLTEL Communications of South Arkansas, Inc.

21. ALLTEL Communications of Southern Michigan Cellular Limited Partnership

22. ALLTEL Communications of Southern Michigan, Inc.

23. ALLTEL Communications of Southwest Arkansas Cellular Limited Partnership

24. ALLTEL Communications of Texarkana, Inc.

25. ALLTEL Communications of Texas Limited Partnership

26. ALLTEL Communications of the Southwest Limited Partnership

27. ALLTEL Communications of Virginia No. 1, Inc.

28. ALLTEL Communications of Virginia, Inc.

29. ALLTEL Communications Southwest Holdings, Inc.

30. ALLTEL Communications Wireless of Louisiana, Inc.

31. ALLTEL Communications Wireless, Inc.

32. ALLTEL Communications, Inc.

33. Alltel Group

34. Alltel Group LLC

35. Alltel Incentives LLC

36. ALLTEL International Holding, Inc.

37. ALLTEL Investments, Inc.

38. ALLTEL Mobile of Louisiana, LLC

39. ALLTEL Newco LLC

40. ALLTEL Ohio Limited Partnership

41. ALLTEL Properties, LLC

42. ALLTEL Remote Access, Inc.

43. ALLTEL Telelink, Inc.

44. ALLTEL Wireless Holdings of Nebraska, Inc.

45. ALLTEL Wireless Holdings, LLC

46. ALLTEL Wireless of Alexandria, LLC

47. ALLTEL Wireless of LaCrosse, LLC



--------------------------------------------------------------------------------

48. ALLTEL Wireless of Michigan RSA #1 and RSA #2, Inc.

49. ALLTEL Wireless of Mississippi RSA #5, LLC

50. ALLTEL Wireless of North Louisiana, LLC

51. ALLTEL Wireless of Shreveport, LLC

52. ALLTEL Wireless of Texarkana, LLC

53. ALLTEL Wireless of Wisconsin Appleton-Oshkosh- Neenah MSA, LLC

54. ALLTEL Wireless of Wisconsin RSA #1, LLC

55. ALLTEL Wireless of Wisconsin RSA #10, LLC

56. ALLTEL Wireless of Wisconsin RSA #2, LLC

57. ALLTEL Wireless of Wisconsin RSA #3, LLC

58. ALLTEL Wireless of Wisconsin RSA #6, LLC

59. ALLTEL Wireless of Wisconsin RSA #8, LLC

60. Appleton-Oshkosh-Neenah MSA Limited Partnership

61. Cellular of Southern Illinois, Inc.

62. Celutel, Inc.

63. Central Florida Cellular Telephone Company, Inc.

64. Control Communications Industries, Inc.

65. CP National Corporation

66. Dynalex, Inc.

67. Eau Claire Cellular Telephone Limited Partnership

68. Eau Claire Cellular, Inc.

69. First Wireless, LLC

70. Great Western Cellular Holdings, LLC

71. ID Holding, LLC

72. KIN Network, Inc.

73. Midwest Wireless Communications L.L.C.

74. Midwest Wireless Holdings L.L.C.

75. Midwest Wireless Iowa L.L.C.

76. Midwest Wireless Wisconsin L.L.C.

77. Minford Cellular Telephone Company

78. MVI Corp.

79. N12AR, LLC

80. North-West Cellular of Eau Claire, Inc.

81. Ocean Technology International, Inc.

82. Ocean Technology, Inc.

83. Pacific Telecom Cellular of Washington, Inc.

84. Pacific Telecom Cellular, Inc.

85. Pascagoula Cellular Services, Inc.

86. Radiofone, Inc.

87. RCTC Wholesale Corporation

88. Saginaw Bay Cellular Company

89. Six Zulu Echo, LLC

90. Southern Illinois Cellular Corp.

91. Southern Illinois RSA Partnership

92. Switch 2000 LLC

93. Telecor Cellular, Inc.

94. Tucson 21 Cellular Limited Partnership

95. UC/PTC of Wisconsin, LLC

96. Universal Cellular, Inc.

97. Virginia Cellular LLC



--------------------------------------------------------------------------------

98. Western CLEC Corporation

99. Western COG Corporation

100. Western Wireless International Austria Corporation

101. Western Wireless International Bolivia III Corporation

102. Western Wireless International Corporation

103. Western Wireless International Georgia Corporation

104. Western Wireless International Ghana Corporation

105. Western Wireless International Haiti Corporation

106. Western Wireless International Holding Corporation

107. Western Wireless International Ivory Coast Corporation

108. Western Wireless International Ivory Coast II Corporation

109. Western Wireless International Kosovo Corporation

110. Western Wireless International SakSat Corporation

111. Western Wireless International Slovenia Corporation

112. Western Wireless International Slovenia II Corporation

113. Western Wireless LLC

114. WWC CLEC Holding Corporation

115. WWC Holding Co., Inc.

116. WWC License Holding LLC

117. WWC License LLC

118. WWC Systems Purchasing Corporation

119. WWC Texas RSA Holding Corporation

120. WWC Texas RSA Limited Partnership

121. Youngstown-Warren MSA Limited Partnership



--------------------------------------------------------------------------------

Schedule I

Short Particulars of U.S. Copyright Collateral

 

Schedule I-1